EXECUTION COPY
























ASSET PURCHASE AGREEMENT

dated as of

December 13, 2004

by and between

PITNEY BOWES INC.

and

THE STANDARD REGISTER COMPANY














--------------------------------------------------------------------------------









ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of
December 13, 2004 by and between Pitney Bowes Inc., a Delaware corporation
(“Buyer”), and The Standard Register Company, an Ohio corporation (“Seller”).

RECITALS

WHEREAS, Seller is currently conducting the Business; and

WHEREAS, Seller wishes to sell and Buyer wishes to purchase the Purchased Assets
subject to the assumption of certain of the Liabilities of Seller upon the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual representations,
covenants and agreements hereinafter set forth, the adequacy and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

SALE AND PURCHASE OF ASSETS; CLOSING

1.1   

Certain Terms.  

Certain capitalized terms used in this Agreement are defined in Article X.

1.2   

Sale and Purchase of Purchased Assets; Assumption of Certain Liabilities.

(a)  

Purchased Assets.  Subject to the terms and conditions of this Agreement, at the
Closing Seller shall sell, convey, assign, transfer and deliver to Buyer, and
Buyer shall purchase, free and clear of all Encumbrances other than Permitted
Encumbrances, all of Seller’s right, title and interest in and to the following
Assets of Seller related to or used in the Business as they exist on the Closing
Date, other than the Excluded Assets (all of such purchased assets being
collectively referred to as “Purchased Assets”):

(i)

all Inventories;

(ii)

all Tangible Personal Property listed in Section 1.2(a)(ii) of the Disclosure
Schedule;

(iii)

subject to Section 5.16, all Contracts related to the Business that are not
excluded under Section 1.2(b)(v) (the “Assumed Contracts”) and Seller’s rights
under the Excluded Contracts, but only to the extent set forth in Section
1.2(b)(v) of the Disclosure Schedule;

(iv)

all of Seller’s books and records relating to the Purchased Assets and the
Liabilities of Seller other than the Excluded Assets and the Excluded
Liabilities (and, to the extent such books and records do not relate exclusively
to such Assets and Liabilities, copies thereof) including, but not limited to,
machinery and equipment maintenance files, customer lists, customer purchasing
histories, price lists, supplier lists, quality control records and procedures,
customer complaint and inquiry files, research and development files, records,
data (including, but not limited to, all correspondence with any Governmental
Body), sales material and records (including, but not limited to, pricing
history, total sales, terms and conditions of sale, sales and pricing policies
and practices), strategic plans, internal financial statements, marketing and
promotional surveys, material and research, Seller Intellectual Property files,
and, subject to Legal Requirements, copies of all personnel records relating to
employees of the Business;

(v)

the Intellectual Property of Seller described or set forth in Section 1.2(a)(v)
of the Disclosure Schedule (the “Seller Intellectual Property”);

(vi)

all claims and proceeds under insurance policies arising from or relating to the
Purchased Assets or the Assumed Liabilities prior to the Closing Date;

(vii)

all claims of Seller against third parties relating to the Purchased Assets or
Assumed Liabilities, whether known or unknown, fixed or contingent; and

(viii)

all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof with respect to the Business
included in the Closing Date Statement of Accounts, but not including
prepayments relating to deferred revenue included in the Closing Date Statement
of Accounts.

(ix)

intentionally omitted

Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any Liability related to the
Purchased Assets unless Buyer expressly assumes that Liability pursuant to
Section 1.2(c).

(b)  

Excluded Assets.  The following Assets of Seller existing on the Closing Date
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Purchased Assets and shall remain
the property of Seller after the Closing:

(i)

all cash and cash equivalents and all Accounts Receivable;

(ii)

all minute books, corporate seals, stock record books and stock transfer records
of Seller and Tax Returns and Tax records of Seller and records pertaining to
the Excluded Assets and the Excluded Liabilities;

(iii)

all Real Property;

(iv)

all insurance policies and rights thereunder except to the extent specified in
Section 1.2(a)(vii);

(v)

all Contracts listed in Section 1.2(b)(v) of the Disclosure Schedule (the
“Excluded Contracts”);

(vi)

all personnel records and other records that Seller is required by law to retain
in its possession;

(vii)

all claims for refunds of Taxes and other governmental charges of whatever
nature for periods prior to the Closing Date to the extent such Taxes were paid
by Seller;

(viii)

all rights and interests under any of the Plans;

(ix)

all rights of Seller in this Agreement and the other Transaction Documents;

(x)

all claims due from Affiliates of Seller or other parties related to Seller;

(xi)

any Intellectual Property of Seller not listed in Section 1.2(a)(v) of the
Disclosure Schedule (“Excluded Intellectual Property”);

(xii)

all prepayments relating to deferred revenue included in the Closing Date
Statement of Accounts;

(xiii)

all Permits; and

(xiv)

the Assets expressly designated in Section 1.2(b)(xiv) of the Disclosure
Schedule.

(c)  

Assumed Liabilities.  At the Closing, Buyer shall assume only the following
Liabilities and shall in no event assume any of the Excluded Liabilities (the
Liabilities to be assumed being referred to herein collectively as the “Assumed
Liabilities”):

(i)

any trade account payable (other than a trade account payable to an Affiliate of
Seller) incurred in the ordinary course of business and consistent with past
practice to the extent reflected on the Closing Date Statement of Accounts and
taken into account in the Net Working Capital Adjustment;

(ii)

any Liability to Seller’s customers incurred by Seller in the ordinary course of
business consistent with past practice for orders outstanding on the Closing
Date reflected on the Closing Date Statement of Accounts, including, but not
limited to, fulfillment of performance obligations relating to deferred service
contract liability;

(iii)

any Liability arising after the Closing Date under the Assumed Contracts, except
for Liabilities caused by a breach by Seller of its obligations under such
Contracts; and

(iv)

any Liability of Seller, including accrued miscellaneous Liabilities described
in Section 1.2(c)(iv) of the Disclosure Schedule to the extent reflected on the
Closing Date Statement of Accounts and taken into account in the Net Working
Capital Adjustment.

Except as expressly provided in this Agreement and the other Transaction
Documents, Buyer shall not assume or be liable, nor be deemed to have assumed or
be liable for, any Liability of Seller of any nature whatsoever.

(d)  

Excluded Liabilities.  The Excluded Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller.  “Excluded Liabilities” means all liabilities not expressly listed as
Assumed Liabilities and includes, without limitation, the following Liabilities:

(i)

any Liability arising out of or relating to services of Seller to the extent
sold prior to the Closing Date other than to the extent assumed pursuant to
Section 1.2(c);

(ii)

any Liability under any Assumed Contract that arises after the Closing Date and
arises out of or relates to any breach by Seller of its obligations under such
Contract that occurred prior to the Closing Date;

(iii)

any Liability for Taxes, including, without limitation,  (A) any Taxes arising
as a result of Seller’s operation of the Business or the ownership of the
Purchased Assets on or prior to the Closing Date, (B) any Taxes that will arise
as a result of the sale of the Purchased Assets pursuant to this Agreement and
the transactions contemplated hereby, (C) any deferred Taxes of any nature and
(D) any income or franchise Taxes of Seller for any period;

(iv)

any Liability that arises under any Contract not assumed by Buyer, including any
Liability arising out of or relating to Seller’s credit facilities or any
security interest related thereto;

(v)

any Environmental Liabilities arising out of or relating to facts, events,
conditions or circumstances occurring or existing prior to the Closing Date;

(vi)

any Liability or obligation of Seller or any ERISA Affiliate with respect to any
Employee Benefit Plan established, maintained, sponsored or contributed to by
Seller or any ERISA Affiliate including, but not limited to (i) Liabilities for
complete and partial withdrawals under any multiemployer plan (as defined in
Section 3(37) of ERISA) pursuant to Section 4203 or 4205 of ERISA, respectively;
(ii) Liabilities to the PBGC (including, without limitation, liabilities for
premiums and terminations); (iii) Liabilities under Section 4980B of the Code or
Part 6 of Subtitle B of Title I of ERISA; (iv) Liabilities arising under
Section 412 of the Code or Section 302(a)(2) of ERISA; (v) Liabilities for any
retiree medical benefits; and (vi) any Liability or obligation of Seller or any
ERISA Affiliate to make contributions to any Employee Benefit Plan for periods
ending on or prior to Closing; or any Liability or obligation of Seller or any
ERISA Affiliate with respect to any current or former employee, director,
shareholder, agent, independent contractor of Seller or any ERISA Affiliate;

(vii)

any Liability under any employment, severance, retention or termination
agreement between Seller or any of its Affiliates and employees of Seller or any
of its Affiliates;

(viii)

any Liability arising out of any employee grievance, claim or complaint, whether
made prior to or after the Closing, arising out of or relating to any fact,
event, circumstance or condition existing or occurring on or prior to the
Closing Date, whether or not the employee is hired by Buyer;

(ix)

any Liability to any Affiliate of Seller;

(x)

any Liability to indemnify, reimburse or advance amounts to or arising from any
Guarantee of Seller for the benefit of any Person, except to the extent provided
in Section 1.2(c)(iii);

(xi)

any Liability arising out of any Proceeding pending as of the Closing Date or
any Proceeding commenced after the Closing Date and arising out of or relating
to any occurrence or event happening on or prior to the Closing Date;

(xii)

any Liability arising out of or resulting from Seller’s compliance or
noncompliance with any Legal Requirement or Order of any Governmental Body;

(xiii)

any Liability of Seller (other than for Taxes, which are covered by
Section 1.2(d)(iii) above) under or arising out of or in connection with the
negotiation, execution or consummation of this Agreement or any other documents
executed in connection with the transactions contemplated hereunder including,
without limitation, any broker’s, finder’s, financial advisor’s, legal advisor’s
or other similar fees and commissions payable in connection with the
transactions contemplated by this Agreement;

(xiv)

any Liability for any refund arising out of or relating to the termination by
any customer of any service for which a prepayment that constitutes an Excluded
Asset under Section 1.2(b)(xii) was made prior to the Closing Date;

(xv)

any Liability for accrued commissions relating to any period prior to the
Closing Date; and

(xvi)

any Liability of Seller based upon Seller’s or any of its Affiliates’ acts or
omissions occurring on or after the Closing Date.

1.3   

Payment of Purchase Price.

(a)  

The Final Purchase Price shall be determined under and payable in the manner
provided in this Agreement.

(b)  

Subject to the terms and conditions of this Agreement, at the Closing, Buyer
shall pay to Seller $19,800,000, less the amount of Accounts Receivable set
forth on the Reference Balance Sheet (the “Initial Purchase Price”), less the
Escrow Deposit to be placed in escrow pursuant to Section 2.3, by delivery of
cash payable by wire transfer of immediately available funds to Seller’s account
set forth on Schedule I (“Seller’s Account”).  Following the Closing, the
Initial Purchase Price shall be adjusted as provided in Article II.

1.4   

The Closing.  

The purchase and sale provided for in this Agreement shall take place at a
closing (the “Closing”) (a) at the offices of Proskauer Rose LLP at 1585
Broadway, New York, New York, at 10:00 a.m. (local time) on December 31, 2004,
and shall be effective as of 11:59 PM on such date, or (b) at such other time
and place as the parties may agree.

1.5   

Closing Deliveries.

(a)  

At or prior to the Closing, Seller shall deliver to Buyer:

(i)

the Purchased Assets;

(ii)

a bill of sale in the form of Exhibit A dated the Closing Date and duly executed
by Seller (the “Bill of Sale”);

(iii)

an assignment and assumption agreement in the form of Exhibit B dated the
Closing Date and duly executed by Seller (the “Assignment and Assumption
Agreement”);

(iv)

an assignment of the Seller Intellectual Property in the form of Exhibit C dated
the Closing Date and duly executed by Seller (the “Assignment of Intellectual
Property”);

(v)

such other bills of sale, assignments, certificates of title, documents and
other instruments of transfer and conveyance as may reasonably be requested by
Buyer, each in form and substance reasonably satisfactory to Buyer dated the
Closing Date and duly executed by Seller;

(vi)

a certificate dated the Closing Date executed by the President or Chief
Financial Officer of Seller in the form of Exhibit D;

(vii)

a copy of Seller's Articles of Incorporation (and all amendments thereto)
certified by the Secretary of State (or other appropriate state official) of its
state of incorporation and a copy of Seller's Code of Regulations certified by
the corporate secretary;

(viii)

a long-form good standing certificate for Seller from the Secretary of State of
the State of Ohio dated within ten (10) days prior to the Closing Date;

(ix)

an opinion of Dinsmore & Shohl LLP, counsel to Seller, dated the Closing Date,
substantially in the form of Exhibit E;

(x)

releases of all Encumbrances on the Purchased Assets, other than Permitted
Encumbrances;

(xi)

a sales representative and subcontract/reseller agreement in the form of
Exhibit F (the “Sales Representative and Subcontract/Reseller Agreement”) dated
the Closing Date and duly executed by Seller;

(xii)

a transitional services agreement in the form of Exhibit G (the “Transitional
Services Agreement”) dated the Closing Date and duly executed by Seller;

(xiii)

intentionally omitted

(xiv)

keys to the applicable offices located in the real property that is subject to
the Real Property License (as defined below) and any security access cards or
badges required for employees of the Business to enter such real property or
gain access to any area subject to such Real Property License;

(xv)

the Escrow Agreement dated the Closing Date and duly executed by Seller;

(xvi)

a license of certain Seller Real Property, between Buyer or an Affiliate of
Buyer and Seller, as landlord, in the form of Exhibit H dated the Closing Date
(the “Real Property License”); and

(xvii)

such other documents as Buyer may reasonably request.

(b)  

At the Closing, Buyer shall deliver the Escrow Deposit to the Escrow Agent.

(c)  

At or prior to the Closing, Buyer shall deliver to Seller:

(i)

an amount equal to the Initial Purchase Price less the Escrow Deposit;

(ii)

a certificate executed by an authorized officer of Buyer in the form of
Exhibit I dated the Closing Date;

(iii)

an opinion of Proskauer Rose LLP, counsel to Buyer, dated the Closing Date,
substantially in the form of Exhibit J;

(iv)

the Assignment and Assumption Agreement dated the Closing Date and duly executed
by Buyer;

(v)

the Sales Representative and Subcontract/Reseller Agreement dated the Closing
Date and duly executed by Buyer;

(vi)

the Transitional Services Agreement dated the Closing Date and duly executed by
Buyer;

(vii)

the Escrow Agreement dated the Closing Date and duly executed by Buyer;

(viii)

the Real Property License dated the Closing Date and duly executed by Buyer; and

(ix)

such other documents as Seller may reasonably request.

ARTICLE II

PURCHASE PRICE ADJUSTMENT, ESCROW AND RELATED MATTERS

2.1   

Net Working Capital and Accounts Receivable Adjustments.

(a)  

The Initial Purchase Price shall be increased dollar-for-dollar (but not by more
than $200,000) or decreased dollar-for-dollar (with no limitation) by the amount
(the “Net Working Capital Adjustment”) that the Closing Net Working Capital on
the Closing Date, as finally determined as provided in this Article II, is more
than or less than the Reference Date Net Working Capital.  In addition, the
Initial Purchase Price shall be increased or decreased dollar-for-dollar by the
amount (the “Accounts Receivable Adjustment”) that the Accounts Receivable on
the Closing Date (the “Closing Accounts Receivable”), as finally determined as
provided in this Article II, is less than or more than the Accounts Receivable
set forth on the Reference Balance Sheet (the “Reference Date Accounts
Receivable”).  The Initial Purchase Price, as so increased or decreased, is
referred to herein as the “Final Purchase Price”.

(b)  

Closing Date Statement of Accounts and Closing Date Statement of Receivable.  In
order to conclusively determine the Closing Net Working Capital, the Net Working
Capital Adjustment, the Closing Accounts Receivable and the Accounts Receivable
Adjustment as of the Closing Date, as soon as reasonably practicable after the
Closing Date (but not later than sixty (60) days thereafter), Seller will (at
its expense) prepare a statement of the Purchased Assets and the Assumed
Liabilities as of the Closing Date (the “Closing Date Statement of Accounts”)
and a statement of the Closing Accounts Receivable (the “Closing Date Statement
of Receivables”).  Buyer agrees that, during such 60-day period, Seller and its
representatives shall have, for the purposes of preparing the Closing Date
Statement of Accounts and the Closing Date Statement of Receivables, reasonable
on-site access during normal business hours to properties and appropriate books
and records relating thereto.  The Adjustment Documents shall be prepared in
accordance with GAAP on a basis consistent with the financial statements of
Seller as of and for the ten-month period ended October 24, 2004.  In connection
with the preparation of the Closing Date Statement of Accounts, on or as
promptly as practicable after the Closing Date (and in any event within five (5)
business days thereafter), Seller shall conduct a physical count, in accordance
with Section 2.1(b) of the Disclosure Schedule, of the quantity of Inventories
as of the close of business on the day immediately preceding the Closing Date.
 Seller’s responsibility in the prior sentence shall be limited to (i) causing
The Reynolds and Reynolds Company (“Reynolds”) to conduct a count of the
Inventory stored by Reynolds, (ii) reimbursing any out-of-pocket expenses
incurred by Reynolds and (iii) providing a reconciliation of such count to the
Reference Balance Sheet and a timeline therefor as described in Section 1.2(b)
of the Disclosure Schedule.  At Buyer’s expense, Buyer and
PricewaterhouseCoopers LLP (“PwC”) shall have the right to observe and test such
physical count.  Buyer shall cause its field engineers to count all Inventory to
which they have access and Buyer shall pay any other expenses relating to such
Inventory count.

(c)  

Disputes.  Seller shall deliver to Buyer on or prior to the date on which the
Closing Date Statement of Accounts and the Closing Date Statement of Receivables
are due (i) the Closing Date Statement of Accounts, (ii) a statement of the
calculation of the Reference Date Net Working Capital, (iii) a statement of the
calculation of the Closing Net Working Capital as of the Closing Date, (iv) a
statement of the calculation of the resulting Net Working Capital Adjustment,
(v) the Closing Date Statement of Receivables, (vi) a statement of the
calculation of the Reference Date Accounts Receivable, (vii) a statement of the
calculation of the Closing Accounts Receivable as of the Closing Date and (viii)
a statement of the calculation of the resulting Accounts Receivable Adjustment
(collectively, the “Adjustment Documents”).  The Adjustment Documents shall be
final and binding on the parties, and deemed accepted by Buyer unless, within
seventy-five (75) days after Buyer’s receipt thereof (during which period Buyer
will cause PwC to audit the Closing Date Statement of Accounts and Closing Date
Statement of Receivables), Buyer provides Seller with a written notice of
objection with respect to the Adjustment Documents (an “Objection Notice”).  The
Objection Notice shall specify in reasonable detail each item on the Adjustment
Documents that Buyer disputes, the nature of any objection so asserted, and any
portions of the Adjustment Documents, if any, that Buyer does not dispute.
 Seller shall deliver to Buyer and PwC any customary management representation
letters as required under United States generally accepted auditing standards
for audits of similar scope and nature, and pertaining to the Closing Date
Statement of Accounts and Closing Date Statement of Receivables, and other
documents and information required in connection with the audit of these
documents.  Seller shall cooperate in good faith and on a timely basis with
Buyer and PwC in connection with their review of the Adjustment Documents and
the audit of the Closing Date Statement of Accounts and Closing Date Statement
of Receivables, and Seller shall provide Buyer and PwC with reasonable access to
any of its personnel, books, records, schedules, analyses, working papers and
other information relating to the Business.

(d)  

Resolution of Disputes.  During the 30-day period following the date on which
the Objection Notice is received by Seller, Seller and Buyer shall meet in an
effort to resolve any objections contained therein.  If Seller and Buyer are
unable to resolve the dispute within such 30-day period, then any disputed
matter set forth in the Objection Notice which remains unresolved shall be
submitted for final determination to Ernst & Young LLP (the “Independent
Accounting Firm”).  The Independent Accounting Firm shall, based solely on the
presentations made by Seller and Buyer and within sixty (60) days after the date
of the Objection Notice, render a written report as to the resolution of each
disputed matter set forth in the Objection Notice which remains outstanding, and
as to the calculation of the Reference Date Net Working Capital, Closing Net
Working Capital, Net Working Capital Adjustment, Reference Date Accounts
Receivable, Closing Accounts Receivable and Accounts Receivable Adjustment and
statement of the calculation of the Final Purchase Price.  The Independent
Accounting Firm shall have exclusive jurisdiction over, and resort to the
Independent Accounting Firm shall be the sole recourse and remedy of the parties
against one another or any other Person with respect to, any disputes arising
out of or relating to the Reference Date Net Working Capital, the Closing Date
Statement of Accounts, the Net Working Capital Adjustment, the Reference Date
Accounts Receivable, the Closing Date Statement of Receivables and the Accounts
Receivable Adjustment.  The Independent Accounting Firm’s determination shall be
conclusive and binding on all parties and shall be enforceable in a court of
law.

(e)  

Fees.  The Independent Accounting Firm’s fees and expenses shall be borne by
Seller and Buyer in inverse proportion (as a percentage of the absolute dollar
amount disputed) as Seller and Buyer prevail on the matters resolved by the
Independent Accounting Firm.  The allocation of such fees and expenses shall be
determined by the Independent Accounting Firm at the time of the Independent
Accounting Firm’s resolution of the disputed matters set forth in the Objection
Notice.

(f)  

Final Adjustments.  The Net Working Capital Adjustment and the Accounts
Receivable Adjustment shall each become final and binding upon the parties upon
the earlier of (i) the failure by Buyer to object thereto within the period
permitted under, and otherwise in accordance with, the requirements of
Section 2.1(c), (ii) the written agreement between Buyer and Seller with respect
thereto or (iii) the decision by the Independent Accounting Firm with respect to
disputes under Section 2.1(d).

(g)  

Payment.  Any reduction or increase in the Initial Purchase Price as determined
pursuant to this Section 2.1 shall be paid by Seller (in accordance with the
next sentence) or Buyer (as appropriate) to the other by wire transfer in
immediately available funds within five (5) business days after the Final
Purchase Price has become binding hereunder together with a rate of interest
thereon equal to 2.5 percent per annum (compounded at the end of each calendar
month) from and including the Closing Date until but excluding the date of
actual payment (the “Interest Amount”).  In the event of a reduction in the
Initial Purchase Price, Buyer and Seller will execute and deliver joint written
instructions to the Escrow Agent directing the release of funds to Buyer in an
amount equal to the total reduction in the Initial Purchase Price, plus the
Interest Amount, up to the maximum amount provided in the Escrow Agreement (with
any remaining amount being paid directly by Seller in the manner provided
above).

2.2   

Purchase Price Allocation.

Buyer shall engage Deloitte & Touche LLP (“D&T”) and Seller shall, in its
discretion, prepare and deliver to D & T a proposed list of assumptions for
consideration for allocation of the Initial Purchase Price, plus the Assumed
Liabilities, within sixty (60) days after the Closing Date.  D&T shall prepare
an allocation of the Initial Purchase Price, plus the Assumed Liabilities,
taking into account any adjustments made thereto pursuant to this Agreement,
among the Purchased Assets in accordance with Code Section 1060 and the Treasury
Regulations thereunder (and any similar provision of state, local or foreign
law, as appropriate) (the “Allocation”).  D&T shall prepare the Allocation in
its sole discretion.  D&T shall deliver the Allocation, in a written report to
Buyer no later than thirty (30) days after the acceptance of the Adjustment
Documents.  All services and work products (the “Deliverables”) rendered
pursuant to Buyer’s engagement with D&T shall be solely for Buyer’s
informational purposes and internal use, and are not intended to be and shall
not be used by any person or entity other than Buyer.  The advice, opinions,
reports and Deliverables issued by D&T shall not be distributed to Seller
without the prior written consent of D&T.  Buyer agrees to provide a written
request to D&T to release to Seller the advice, opinions, reports and
Deliverables issued by D&T to Buyer, and Seller agrees to execute with D&T an
acknowledgment of non-reliance and a release acceptable to D&T, or to engage D&T
separately for such work products.  In the event that Seller wishes to rely on
information within the Deliverables or derivatives of such information, Seller
must seek to engage D&T separately for such work products as may be agreed upon
by Seller and D&T for their relevant purposes and subject to D&T and Seller’s
acceptance of D&T’s standard general business terms and conditions.  Seller and
Buyer shall use their commercially reasonable efforts to agree to an allocation
of the Purchase Price together with the Assumed Liabilities among the Purchased
Assets.  In the event an adjustment to the Initial Purchase Price is made
pursuant to Section 2.1 or any adjustment thereto is made, such allocation shall
be revised accordingly by D&T and delivered to Buyer as soon as reasonably
practicable, and Buyer and Seller shall use their commercially reasonable
efforts to agree on such allocation as revised.  Buyer and Seller and each of
their Affiliates shall take all actions and file all Tax Returns (including, but
not limited to, IRS Form 8594 “Asset Acquisition Statement”) consistent with any
agreed allocation unless required to do so by law and, in such event, Seller
shall provide advance written notice to Buyer detailing (i) the reasons
surrounding such inconsistent position and (ii) the position to be taken by
Seller.  Each party shall timely and properly prepare, execute, file and deliver
all such documents, forms and other information as the other may reasonably
request to prepare such proposed allocations.

2.3   

Escrow.  

There shall be deposited in escrow with Citibank, N.A. (the “Escrow Agent”) an
amount equal to $990,000 (the “Escrow Deposit”) of the Initial Purchase Price as
part of the consideration for the Purchased Assets.  The Escrow Deposit shall be
delivered by Buyer to the Escrow Agent at the Closing and shall be held and
delivered by the Escrow Agent in accordance with the terms and provisions of the
Escrow Agreement.  Any fees and expenses payable to the Escrow Agent pursuant to
the Escrow Agreement shall be shared equally by Buyer and Seller.  Such fees
payable by Seller shall be deducted from the amount payable by Buyer pursuant to
Section 1.5(c)(i).  Between the date hereof and the Closing, the parties shall
negotiate in good faith as to the terms of an escrow agreement (the “Escrow
Agreement”) reflecting the terms of this Section 2.3 and otherwise as
contemplated by this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the exceptions to the following representations and warranties
contained in the Disclosure Schedule attached hereto, Seller represents and
warrants to Buyer as of the date hereof and as of the Closing Date as follows:

3.1   

Organization, Good Standing and Qualification.

(a)  

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Ohio and has all requisite corporate power and
authority to carry on the Business as now conducted.  Seller is duly qualified
to transact the Business and is in good standing in each jurisdiction in which
the failure to so qualify would have a Material Adverse Effect.  Seller is so
qualified in each of the fifty States.

(b)  

Seller has delivered to Buyer correct and complete copies of the current
Articles of Incorporation and Code of Regulations of Seller as currently in
effect.

3.2   

Right to Purchase Price.  

No Person other than Seller is entitled to any portion of the Final Purchase
Price.

3.3   

Subsidiaries.  

None of the Subsidiaries of Seller or any other Person in which Seller owns,
directly or indirectly, any capital stock or other equity or ownership interest
has any right, title or interest in or to any of the Purchased Assets.

3.4   

Authorization; Enforceability.  

Seller has full corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder.  All corporate and other action on the part of Seller,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement and the other Transaction Documents and
the performance of all obligations of Seller hereunder and thereunder has been
taken.  Each of this Agreement and the other Transaction Documents constitutes,
or when executed and delivered will constitute, a valid and legally binding
obligation of Seller, enforceable in accordance with its terms.

3.5   

No Conflict.  

Seller is not in violation of or default under any provision of its Articles of
Incorporation or Code of Regulations or, with respect to the Business, in any
material respect, of any Order or Contract to which it is a party or by which it
is bound or any Legal Requirement applicable to it.  Except as set forth in
Section 3.5 of the Disclosure Schedule, the execution, delivery and performance
of this Agreement and the other Transaction Documents by Seller and the
consummation of the transactions contemplated hereby and thereby will not result
in any such violation or be in conflict with or constitute, with or without the
passage of time or giving of notice, a default under any such provision in any
material respect, or an event which results in the creation of any Encumbrance
upon any Purchased Assets.

3.6   

Governmental Authorities; Consents.

Except as set forth in Section 3.6 of the Disclosure Schedule, no approval,
Order, authorization, registration, qualification, designation, declaration or
filing of or with, or notice to, or other Consent of, any Governmental Body on
the part of Seller is required in connection with the execution and delivery of
this Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby.

3.7   

Legal Compliance.

Seller and its predecessors and Affiliates have complied in all material
respects with all Legal Requirements applicable to the Business, and no
Proceeding or notice has been filed, given or commenced against any of them
during the past three (3) years alleging any failure so to comply.

3.8   

Licenses, Permits, Orders and Authorizations.  

Except for qualifications or licenses to transact the Business in any
jurisdiction based upon nexus, including, but not limited to those described in
Section 3.1, there are no licenses, approvals, Consents, franchises,
authorizations, security clearances and other permits of, to, from or with any
Governmental Body, which are held by or applicable to Seller exclusively with
respect to the Business (“Permits”) and no permits other than those described
above are necessary to permit Seller to own, operate, use and maintain the
Purchased Assets in the manner in which they are now operated and maintained and
to conduct the Business as currently conducted.  Seller is not a party or
subject to the provisions of any Order of any Governmental Body with respect to
the Business.  

3.9   

Litigation.

Section 3.9 of the Disclosure Schedule contains a complete and correct
description of all Proceedings involving Seller or any of its employees,
officers or directors existing at any time during the past three (3) years
related to the Business.  Except as set forth in Section 3.9 of the Disclosure
Schedule, there is no Proceeding pending or, to Seller’s Knowledge, currently
threatened against Seller that questions the validity of this Agreement or the
right of Seller to enter into or consummate, or seeks to enjoin or obtain
damages with respect to, the transactions contemplated hereby or by any of the
other Transaction Documents, or that, if adversely resolved, could reasonably be
expected to result, either individually or in the aggregate, in any Material
Adverse Effect, nor is Seller aware that there is any basis for the foregoing.
 The foregoing includes, without limitation, Proceedings pending or, to Seller’s
Knowledge, threatened involving the prior employment of any of the employees of
the Business, their use in connection with the Business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with former employers.  There is no Proceeding
by Seller currently pending or which Seller intends to initiate related to the
Business.

3.10   

Financial Statements; Books and Records.

(a)  

Attached as Exhibit K are Seller’s (i) income statement for the year ended
December 28, 2003, (ii) income statement for the ten-month period ended October
24, 2004 and (iii) balance sheet as of October 24, 2004, in each case as
prepared by Seller and certified by the Chief Financial Officer of Seller
(collectively, the “Financial Statements”).  Except as set forth in
Section 3.10(a) of the Disclosure Schedule, the Financial Statements (including
the notes thereto) have been prepared in accordance with GAAP, applied on a
consistent basis throughout the periods indicated and with each other, present
fairly the financial condition and results of operations of the Business for
each such period, are correct and complete, are consistent with the books and
records of Seller, which books and records are correct and complete in all
material respects, and reflect adjustments for non-recurring items; provided,
however, that the partial-year financial statements are subject to normal
year-end adjustments, the effect of which will not be material individually or
in the aggregate, and are presented without footnotes.

(b)  

Seller maintains a system of internal accounting controls sufficient to provide
assurance that transactions relating to the Business are executed with its
management’s authorization, and all such transactions are recorded as are
required to permit preparation of the Financial Statements in accordance with
GAAP on a consistent basis (except as set forth in Section 3.10(a) of the
Disclosure Schedule) and to maintain accountability for all material Assets and
all Liabilities relating to the Business.

(c)  

The books and records of the Business (i) accurately reflect all material items
of income and expense and all material Assets and Liabilities of the Business,
(ii) are in all material respects complete and correct and do not contain any
material inaccuracies or discrepancies, (iii) have been maintained in accordance
with good business and accounting practices, and (iv) have been made available
to Buyer for its inspection.

(d)  

Seller has not engaged in any monetary transaction, maintained any bank account
or used any corporate funds with respect to the Business except for monetary
transactions, bank accounts or funds which have been and are reflected in the
books and records of Seller.

3.11   

Title to Assets.

Seller owns the Purchased Assets free and clear of all Encumbrances, except
Encumbrances listed in Section 3.11 of the Disclosure Schedule.

3.12   

Absence of Certain Changes or Events.

Except as set forth in Section 3.12 of the Disclosure Schedule, since December
28, 2003, Seller has conducted the Business only in the ordinary course of
business consistent with past practice and, with respect to the Business, there
has not been any:

(a)   

Material Adverse Change, and no event has occurred or state of facts exists that
is reasonably likely to result in a Material Adverse Change;

(b)   

material damage, destruction or loss, whether or not covered by insurance;

(c)   

sale, exchange or other disposition of any of the Purchased Assets, other than
the sale of its Inventory in the ordinary course of business consistent with
past practice;

(d)   

indebtedness incurred by Seller for borrowed money or any commitment to borrow
money entered into by Seller or any loans or guarantees made or agreed to be
made by Seller;

(e)   

waiver by Seller of a right or of debt owed to it;

(f)   

satisfaction or discharge of any Encumbrance or payment of any obligation by
Seller not in the ordinary course of business consistent with past practice;

(g)   

other than in the ordinary course of business, transaction or Contract entered
into by Seller or its Affiliates relating to the Business or any Purchased Asset
(including the acquisition or disposition of any Purchased Assets);

(h)   

labor dispute, other than routine individual grievances, or any activity or
proceeding to organize any employees of the Business, or any lockouts, strikes,
slowdowns, work stoppages or threats thereof by or with respect to such
employees;

(i)   

other than in the ordinary course of business, change in the rate of
compensation, commission, bonus or other direct or indirect remuneration
payable, or payment of or agreement (written or oral) to pay, conditionally or
otherwise, any bonus, incentive, retention or other compensation, retirement,
welfare, fringe or severance benefit or vacation pay, to or in respect of any,
director, officer, employee, consultant or agent, or new employment,
compensation or deferred compensation agreement (or any amendment of any such
existing agreement);

(j)   

amendment of any Plan (other than as required to comply with applicable Legal
Requirements), or waiver of any material rights under, or permittance or
provision for the acceleration of vesting or payment under, any provision of any
Plan;

(k)   

any equipment or any research and development expenses related to the Business,
except in the ordinary course of business;

(l)   

initiation, receipt or settlement of any Proceeding affecting the Business, the
Purchased Assets or otherwise material to the Business;

(m)   

change or amendment to any material Contract by which Seller or any of the
Purchased Assets is bound or to which Seller or any of such Purchased Assets is
subject, except in the ordinary course of business;

(n)   

except as otherwise set forth in Section 3.12 of the Disclosure Schedule, any
other event or condition of any character affecting Seller which would
reasonably be likely to result in a Material Adverse Change; or

(o)   

any agreement, whether oral or written, fixed or contingent, by Seller to do any
of the foregoing.

3.13   

Undisclosed Liabilities.

Seller has no Liability (and, to Seller’s Knowledge, there is no basis for any
present or future Proceeding against Seller giving rise to any Liability)
related to the Business, other than (i) Liabilities set forth on the face of the
Reference Balance Sheet (rather than the notes thereto), (ii) Liabilities
incurred in the ordinary course of business consistent with past practice
subsequent to October 24, 2004, (iii) obligations under Contracts incurred in
the ordinary course of business consistent with past practice subsequent to
October 24, 2004 and (iv) Liabilities set forth in Section 3.13 of the
Disclosure Schedule, all of which Liabilities and obligations referred to in the
foregoing clauses (i), (ii), (iii) and (iv), individually or in the aggregate,
are not material to the Business or Purchased Assets.

3.14   

Intellectual Property.

(a)   

The Seller Intellectual Property contains only those items and rights which are:
 (i) owned by Seller; (ii) in the public domain; or (iii) rightfully used by
Seller pursuant to a valid and enforceable license or other similar Contract
(the “Seller Licensed Intellectual Property”).

(b)   

Section 1.2(a)(v) of the Disclosure Schedule contains a true and complete list
of the Seller Intellectual Property.  All such Seller Intellectual Property is
in good standing, all registrations of and applications for any such Seller
Intellectual Property that is owned by Seller are in full force and effect and
all of the fees and filings due as of the Closing Date with respect thereto have
been or will be duly made.  The due dates, if any, specified in Section 3.14(b)
of the Disclosure Schedule are accurate and complete.

(c)   

Seller has all rights in the Seller Intellectual Property necessary to carry out
the current activities of the Business, including, to the extent required to
carry out such activities, rights to make, use, reproduce, modify, adopt, create
derivative works based on, translate, distribute (directly and indirectly),
transmit, display and perform publicly, license, rent and lease and, other than
with respect to the Seller Licensed Intellectual Property, assign and sell the
Seller Intellectual Property.  The Seller Intellectual Property constitutes all
Intellectual Property which is necessary in order to conduct the Business as
currently conducted, other than trademarks and similar intellectual property
containing the name of Seller and software except as described in Section
3.14(c) of the Disclosure Schedule.

(d)   

The Business as currently conducted and the reproduction, manufacturing,
distribution, licensing, sublicensing, sale or any other exercise of rights in
any Seller Intellectual Property as engaged in by Seller does not, to Seller’s
Knowledge, infringe on any Intellectual Property of any Person in the United
States.  Except as set forth in Section 3.14(d) of the Disclosure Schedule,
Seller has received no written notice that any claims (i) challenging the
validity, effectiveness or, other than with respect to the Seller Licensed
Intellectual Property, ownership by Seller of any Seller Intellectual Property
or (ii) to the effect that the use, distribution, licensing, sublicensing, sale
or any other exercise of rights in the Seller Intellectual Property by Seller or
its respective agents or use by its respective customers infringes or will
infringe any Intellectual Property of any Person, have been asserted or are
threatened by any Person.  To Seller’s Knowledge, there is no unauthorized use,
infringement or misappropriation of any Seller Intellectual Property by any
third party, employee, former employee or contract worker.

(e)   

Except as set forth in Section 3.14(e) of the Disclosure Schedule, Seller is
not, nor as a result of the execution or delivery of this Agreement or the
performance of Seller's obligations hereunder will be, in violation in any
material respect of any license, sublicense, Contract or instrument involving
any Seller Intellectual Property, nor will the execution or delivery of this
Agreement, or the performance of Seller’s obligations hereunder, cause the
material diminution, termination or forfeiture of Seller’s rights in any Seller
Intellectual Property.

(f)   

Except as set forth in Section 3.14(f) of the Disclosure Schedule, Seller owes
no royalties or other payments to third parties in respect of the Seller
Intellectual Property.

(g)   

Seller has implemented commercially reasonable steps for the physical and
electronic protection of the information assets of the Business from
unauthorized disclosure, use or modification.  Section 3.14(g) of the Disclosure
Schedule sets forth (i) each Known breach of security involving such information
assets (ii) its Known consequences and (iii) the steps Seller has taken to
remedy such breach.

(h)   

All personally identifiable information used by or in the possession of Seller
with respect to the Business has been collected, stored, maintained and used in
all material respects in accordance with all applicable Legal Requirements
including Seller’s applicable privacy policies.

(i)   

Seller is not making and has not made any unauthorized and improper use of any
confidential information of any other Person in connection with the Business.

(j)   

Seller has provided to Buyer documentation with respect to any invention,
process, computer software and program or other know-how included in the Seller
Intellectual Property, which documentation is accurate in all material respects
and reasonably sufficient in detail and content to identify and explain such
invention, process, computer software and program or other know-how to
facilitate its full and proper use without reliance on the special knowledge or
memory of any Person.

3.15   

Intentionally Omitted.

3.16   

Tangible Assets.

Seller owns or leases all buildings, machinery, equipment, and other tangible
Purchased Assets necessary for the conduct of the Business as now conducted.
 Each such Purchased Asset has been maintained in accordance with normal
industry practice, is in reasonably good operating condition and repair (subject
to normal wear and tear and the useful life of such Purchased Asset), and is
suitable for the purposes for which it is now used and proposed to be used.

3.17   

Sufficiency of Assets.

The Purchased Assets together with the Excluded Assets and the rights of Buyer
under the Ancillary Agreements constitute all of the assets which are used in
the Business.  Except as set forth in Section 3.17 of the Disclosure Schedule,
the Purchased Assets constitute all of the Assets used by Seller to conduct the
Business as currently conducted.  Since December 28, 2003, Seller has not sold,
transferred, licensed, assigned or delivered to any Affiliate any asset or
property related to the Business.

3.18   

Guarantees.

Neither Seller, in connection with the Business, nor any Purchased Asset is
directly or indirectly a guarantor of, subject to or otherwise liable for any
Liability or obligation (including indebtedness) of any other Person
(collectively “Guarantees”), except for indemnity provisions in contracts
entered into in the ordinary course of business.

3.19   

Customers.

Section 3.19 of the Disclosure Schedule sets forth a complete and correct list
of the names of all of the customers of the Business as of October 24, 2004,
including the bill to address, equipment location, annual gross revenues per
customer, expiration date of the underlying contract and services provided.
 Except as set forth in Section 3.19 of the Disclosure Schedule, Seller is not
or has not been engaged in any material dispute with any customer of the
Business that since January 1, 2004, has accounted for gross revenues on an
annualized basis of $25,000 or more.  Seller has not received any actual notice
or Knows that any customer of the Business that, since January 1, 2004, has
accounted for gross revenues on an annualized basis of $25,000 or more has
ceased, or after the Closing will cease, to use the services, products,
equipment or goods of the Business or has substantially reduced, or after the
Closing will substantially reduce, the use of such services, products, equipment
or goods at any time.

3.20   

Suppliers.

Section 3.20 of the Disclosure Schedule sets forth a complete and correct list
of the names and addresses of the suppliers of the Business that accounted for
the top forty vendors as calculated by total invoiced amounts to Seller from
December 28, 2003 to October 24, 2004 and the amount during such period for
which Seller was invoiced by each such supplier.  Except as set forth in
Section 3.20 of the Disclosure Schedule, Seller is not or has not been engaged
in any material dispute with any such suppliers of the Business since December
29, 2003.  Seller has not received any actual notice or Knows that any suppliers
of the Business will not sell services, raw materials, supplies, merchandise and
other goods to Seller at any time after the Closing Date on terms and conditions
substantially similar to those currently in effect, subject only to general and
customary price increases.  Seller has adequate sources of supply for the
Business as now conducted.  Except as set forth in Section 3.20 of the
Disclosure Schedule, Seller is not dependent on a supplier that is the sole
supplier of any goods and services it requires to operate the Business.

3.21   

Intentionally Omitted

3.22   

Affiliated Transactions.

Except as set forth in Section 3.22 of the Disclosure Schedule and except for
payments under compensation arrangements with Seller disclosed in Section 3.29
of the Disclosure Schedule, none of the Affiliates, officers, directors or
employees of Seller or any Affiliate of any of them, is a party to any Contract
with Seller or is directly or, to Seller’s Knowledge, indirectly interested in
any Contract with Seller, in each case related to the Business.  Seller has not
given any Guarantees or assumed any obligations of, and has no indebtedness to,
any of its Affiliates, officers, directors, or employees, or any Affiliate of
any of them and no such Person has any indebtedness to Seller, in each case
related to the Business.  Except as set forth in Section 3.22 of the Disclosure
Schedule, neither Seller nor any of its officers or, to Seller’s Knowledge,
directors, employees or any Affiliate of any of them (i) has any material direct
or indirect financial interest in any competitor, supplier or customer of the
Business or (ii) owns, directly or indirectly, in whole or in part, or has any
other interest in, any tangible or intangible Purchased Assets which Seller
currently uses in the conduct of the Business.

3.23   

Product Liability.  

Seller has no material Liability (and has received no notice of any threatened
Proceeding against it giving rise to any material Liability) arising out of any
injury to individuals or property caused by the ownership, possession, or use of
any service or product sold or delivered by Seller in the conduct of the
Business not fully covered by insurance (subject to applicable deductibles).

3.24   

Contracts.

(a)  

Section 3.24(a) of the Disclosure Schedule sets forth a complete and correct
list of the following Contracts to which Seller is a party or by which it is
bound that relate to the Business:

(i)

Contracts with the top 320 customers of the Business as calculated by invoiced
amounts due to Seller for the period from December 28, 2003 to October 24, 2004,
Contracts with suppliers set forth in Section 3.20 of the Disclosure Schedule,
and any other Contract (or group of related Contracts) involving the performance
of services or the delivery of goods or materials by or to Seller, the
performance of which will involve aggregate consideration in excess of $25,000;

(ii)

any agreement concerning a partnership or joint venture;

(iii)

any Contract (or group of related Contracts) under which it has created,
incurred, assumed, or given any Guarantees of any indebtedness for borrowed
money, or any capitalized lease obligation, in excess of $25,000 or under which
it has imposed an Encumbrance on any of the Purchased Assets;

(iv)

any material Contract concerning confidentiality;

(v)

any Contract with any Affiliates of Seller;

(vi)

any Contract with any labor union or association;

(vii)

any Contract for the employment of any individual on a full-time, part-time,
consulting, or other basis;

(viii)

any Contract under which it has advanced or loaned any amount to any of its
directors, officers or employees;

(ix)

any Contract under which the consequences of a default or termination could have
a Material Adverse Effect;

(x)

any Contract for the sale of any of the Purchased Assets other than in the
ordinary course of business or for the grant to any Person of any option, right
of first refusal or similar right to purchase any such Purchased Assets;

(xi)

any Contract which contains covenants of Seller not to compete with any Person
or covenants of any other Person not to compete with Seller;

(xii)

any Contract relating to the acquisition by Seller of any operating business or
the capital stock of any other Person;

(xiii)

any Contract requiring the payment to any Person of a brokerage or sale
commission or a finder's or referral fee (other than arrangements to pay
commissions or fees to employees, agents, alliance partners or other
intermediaries in the ordinary course of business);

(xiv)

any lease, sublease or other Contract under which Seller is lessor or lessee of
any equipment or other tangible property, other than Contracts that may be
terminated on thirty (30) days or less notice (without penalty or premium);

(xv)

any Contract involving the assignment, transfer, license (whether as licensee or
licensor), pledge or Encumbrance of any Seller Intellectual Property transferred
hereunder;

(xvi)

any distribution or sales representative agreement or Contract appointing any
representative, other than Contracts that may be terminated on thirty (30) days
or less notice (without penalty or premium);

(xvii)

any Contract of a type not referenced above that is material to the Business
that requires any Consent, waiver or other action by any Person in connection
with the transactions contemplated hereby;

(xviii)

any other Contract (or group of related Contracts) of a type not referenced
above the performance of which involves aggregate consideration in excess of
$25,000; and

(xix)

each amendment, supplement and modification (whether written or oral (in the
case of oral amendments, supplements and modifications, of which Seller has
Knowledge)) in respect of any of the foregoing.

(b)  

Seller has delivered to Buyer or made available to Buyer for copying a correct
and complete copy of each written Contract listed in Section 3.24(a) of the
Disclosure Schedule as amended to date and a written summary setting forth the
terms and conditions of each oral Contract referred to in Section 3.24(a) of the
Disclosure Schedule.  With respect to each such Contract: (i) the Contract is
legal, valid, binding and enforceable against Seller and, to Seller’s Knowledge,
each other party thereto, and is in full force and effect; (ii) except as set
forth in Section 3.24(b) of the Disclosure Schedule, the Contract is assignable
to Buyer without any Consent of any Person; (iii) Seller is not and, to Seller’s
Knowledge, no other party is in breach or default, and no event has occurred
which with the passage of time or giving of notice would constitute a breach or
default by Seller or, to Seller’s Knowledge, any other party thereto or, to
Seller’s Knowledge, permit termination, modification, or acceleration by Seller
or any other party under the Contract; and (iv) Seller has not, and no other
party in writing has, repudiated any provision of the Contract.  

3.25   

Employee Benefits Plans; ERISA.

(a)   

Section 3.25(a) of the Disclosure Schedule contains a list of all “employee
benefit plans” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and any other employee
benefit plans, policies, trust funds or arrangements (whether written or
unwritten, insured or self-insured) (each an “Employee Benefit Plan”) (1)
established, maintained, sponsored or contributed to (or with respect to which
any obligation to contribute has been undertaken) by Seller or any entity that
would be deemed a “single employer” with Seller under Section 414(b), (c), (m)
or (o) of the Code or Section 4001 of ERISA (each, an “ERISA Affiliate”) on
behalf of any employee, officer or consultant of the Business (whether current,
former or retired) or their beneficiaries or (2) with respect to which Seller or
any ERISA Affiliate has or has had since January 1, 1996 any obligation on
behalf of any such employee, officer, consultant or beneficiary (each, a “Plan”
and, collectively, the “Plans”).  Seller has delivered true, correct and
complete copies of each of the Plans and related documents and governmental
filings.

(b)   

Since January 1, 1996, to Seller’s Knowledge, none of Seller or any ERISA
Affiliate or any of their respective predecessors has ever contributed to,
contributes to, has ever been required to contribute to, or otherwise
participated in or participates in or in any way, directly or indirectly, has
any Liability with respect to any plan subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA, including, without limitation, any
“multiemployer plan” (within the meaning of Sections 3(37) or 4001(a)(3) of
ERISA or Section 414(f) of the Code) or any single employer pension plan (within
the meaning of Section 4001(a)(15) of ERISA) which is subject to Sections 4063,
4064 and 4069 of ERISA.  To Seller’s Knowledge, no Purchased Asset is, or has
been since January 1, 1996, subject to any lien under ERISA or the Code.

(c)   

With respect to each of the Plans:  (1) each Plan that is intended to be
qualified under Section 401(a) of the Code (i) has been timely amended to
reflect the changes required by the Economic Growth and Tax Relief
Reconciliation Act of 2001 (“EGTRRA”), the Department of Labor’s final
regulations for claims procedures and the Internal Revenue Service’s (“IRS”)
final regulations for minimum distributions, and the correct mortality table as
prescribed in Revenue Ruling 2001-62 and (ii) has received a determination
letter, opinion letter, advisory letter or notification letter, as applicable,
from the IRS regarding its qualified status under the Code for all amendments
required prior to EGTRRA, has time remaining to apply under applicable Treasury
regulations or IRS pronouncements for a letter and to make any amendments
necessary to obtain a favorable letter or, if reliance is permitted under IRS
Announcement 2001-77, relies on the favorable opinion letter or advisory letter
of the master and prototype or volume submitter plan sponsor of such plan, and,
to Seller’s Knowledge, nothing has occurred, whether by action or by failure to
act, that caused or could cause the loss of such qualification or the imposition
of any penalty or Tax Liability; (2) all payments required by the Plan, any
collective bargaining agreement or other agreement, or by applicable law
(including, without limitation, all contributions, insurance premiums or
intercompany charges) with respect to all periods through the date of the
Closing Date shall have been made prior to the Closing Date (on a pro rata basis
where such payments are otherwise discretionary at year end) or provided for by
Seller as applicable, by full accruals as if all targets required by such Plan
had been or will be met at maximum levels on its financial statements; (3) to
Seller’s Knowledge, no action has been asserted, instituted or, to Seller’s
Knowledge, is threatened or anticipated against any of the Plans (other than
non-material routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, Seller or any ERISA Affiliate, any officer or
employee thereof, or any of the assets of any trust of any of the Plans; (4) the
Plan complies and has been maintained and operated in accordance with its terms
and applicable law, including, without limitation, ERISA and the Code; and (5)
no Plan is or is reasonably expected to be under audit or investigation by the
IRS, Department of Labor or any other Governmental Body and no such completed
audit, if any, has resulted in the imposition of any Tax or penalty.

(d)   

Except as set forth in Section 3.25(d) of the Disclosure Schedule, the
consummation of the transactions contemplated by this Agreement will not give
rise to any Liability for severance pay, unemployment compensation, termination
pay or withdrawal liability, or accelerate the time of payment or vesting or
increase the amount of compensation or benefits due to any employee of the
Business (whether current, former or retired) or their beneficiaries solely by
reason of such transactions or by reason of a termination following such
transactions.

3.26   

Environmental Matters.

(a)  

For purposes of this Agreement, the term “Environment” shall mean any surface or
subsurface physical medium or natural resource, including, air, land, soil,
surface waters, ground waters, stream and river sediments, and biota; the term
“Environmental Laws” shall mean any federal, state, local or common law, rule,
regulation, ordinance, code, order or judgment (including the common law and any
judicial or administrative interpretations, guidances, directives, policy
statements or opinions) relating to the injury to, or the pollution or
protection of human health and safety or the Environment; the term
“Environmental Liabilities” shall mean any claims, judgments, damages (including
punitive damages), losses, penalties, fines, liabilities, encumbrances, liens,
violations, costs and expenses (including attorneys’ and consultants’ fees) of
investigation, remediation or defense of any matter relating to human health,
safety or the Environment of whatever kind or nature by any party, entity or
authority, (A) which are incurred as a result of (i) the existence of Hazardous
Substances in, on, under, at or emanating from any real property presently or
formerly owned, operated or managed by Seller with respect to the Business,
(ii) the use, offsite transportation, treatment, storage or disposal of
Hazardous Substances generated by Seller with respect to the Business, including
but not limited to any Liability arising out of the performance of services at a
customer’s or third party’s location or facility, or (iii) the violation of any
Environmental Laws with respect to the Business or (B) which arise under the
Environmental Laws with respect to the Business; the term “Hazardous Substances”
shall mean petroleum, petroleum products, petroleum-derived substances,
radioactive materials, hazardous wastes, polychlorinated biphenyls, lead based
paint, radon, urea formaldehyde, asbestos or any materials containing asbestos,
and any materials or substances regulated or defined as or included in the
definition of “hazardous substances,” “hazardous materials,” “hazardous
constituents,” “toxic substances,” “pollutants,” “contaminants” or any similar
denomination intended to classify or regulate substances by reason of toxicity,
carcinogenicity, ignitability, corrosivity or reactivity under any Environmental
Law.  All references in this Section 3.26 to Seller shall include each entity
comprising Seller and any of its past Subsidiaries and all predecessors thereto,
and any person or entity the liabilities of which, pursuant to the Environmental
Laws, contractually, by common law, by operation of law or otherwise, Seller may
have succeeded to.

(b)  

All of the current and past operations of the Business and the Purchased Assets,
including any operations at or from any real property presently or formerly
owned, used, leased, occupied, managed or operated by Seller with respect to the
Business (the “Real Property”), comply in all material respects and have at all
times complied in all material respects with all applicable Environmental Laws.
 Neither Seller nor, to Seller’s Knowledge, any other Person has engaged in,
authorized, allowed or suffered any operations or activities upon any of the
Real Property for the purpose of or in any way involving the handling,
manufacture, treatment, processing, storage, use, generation, release,
discharge, emission, dumping or disposal of any Hazardous Substances at, on or
under the Real Property, except in compliance in all material respects with all
applicable Environmental Laws.

(c)  

Neither the Purchased Assets nor the Real Property contains any Hazardous
Substances in, on, over, under or at it in concentrations which would presently
violate Environmental Laws or impose liability or obligations on the present or
former owner, manager, or operator of such Real Property under the Environmental
Laws for any investigation, corrective action, remediation or monitoring of
Hazardous Substances in, on, over, under or at such Real Property.  None of such
Real Property is listed or proposed for listing on the National Priorities List
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., or any similar inventory of sites requiring
investigation or remediation maintained by any state.  Seller has not received
any notice, whether oral or written, from any Governmental Body or other Person
of any actual or threatened Environmental Liabilities with respect to the Real
Property, the Purchased Assets or the conduct of the Business.

(d)  

To Seller’s Knowledge, there are no underground storage tanks, asbestos or
asbestos containing materials, polychlorinated biphenyls, urea formaldehyde, or
other Hazardous Substances (other than small quantities of Hazardous Substances
stored and maintained in accordance and compliance with all applicable
Environmental Laws for use in the ordinary course of the Business) in, on, over,
under or at any such presently owned, managed or operated Real Property.

(e)  

To Seller’s Knowledge, there are no conditions existing at any such Real
Property or with respect to such Purchased Assets, that require, or which with
the giving of notice or the passage of time or both may require remedial or
corrective action, removal or closure pursuant to the Environmental Laws.

(f)  

Seller has all the Permits necessary for the conduct of the Business and for the
operations on, in or at such Purchased Assets and Real Property which are
required under applicable Environmental Laws and is in compliance in all
material respects with the terms and conditions of all such Permits.

(g)  

Seller has provided to Buyer all environmental reports, assessments, audits,
studies, investigations, data and other written environmental information in its
custody, possession or control concerning the Purchased Assets or Real Property.

(h)  

Seller has not contractually, by operation of law, by the Environmental Laws, by
common law or otherwise assumed or succeeded to any Environmental Liabilities of
any predecessors or any other Person with respect to the Business.

3.27   

Tax Returns and Payments.

(a)  

Seller has timely filed (taking into account any extensions) all Tax Returns
required to be filed by it with respect to the Purchased Assets or otherwise
relating to the Business, and each such Tax Return was, as of the date of
filing, true, complete and correct in all material respects.  All Taxes owed by
Seller (whether or not shown on any Tax Return) have been timely paid, except
those that are being disputed in good faith with adequate reserves therefor on
the Reference Balance Sheet and as described in Section 3.27(a) of the
Disclosure Schedule.  

(b)  

Section 3.27(b) of the Disclosure Schedule sets forth in general the
jurisdictions in which Seller is required to file Tax Returns with respect to
the Business or the Purchased Assets as if the Business were a stand-alone
entity.  There are no ongoing Tax audits or investigations specifically relating
to the Business or Purchased Assets pending with respect to Seller, and Seller
has not received any written or oral notice of the commencement of any such
audit or investigation.  During the last five (5) years, no written claim has
been made by a taxing authority in a jurisdiction where Seller does not file Tax
Returns asserting that Seller is or may be subject to taxation by that
jurisdiction with respect to the Business.  During the last five (5) years, no
Tax claim has become (or, with the passage of time, would reasonably be expected
to become) a lien on any Purchased Assets of Seller.

3.28   

Insurance.

Section 3.28 of the Disclosure Schedule sets forth the following information
with respect to each insurance policy (including policies providing property,
casualty, liability, and worker’s compensation coverage and bond and surety
arrangements) to which Seller has been a party, a named insured, or otherwise
the beneficiary of coverage at any time within the past five (5) years with
respect to the Business:

(i)

the name, address and telephone number of the broker;

(ii)

the name of the insurer, the name of the policyholder, and the name of each
covered insured;

(iii)

the policy number and the period of coverage;

(iv)

the scope (including an indication of whether the coverage was on a claims made,
occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage; and

(v)

a description of any retroactive premium adjustments or other loss-sharing
arrangements.

With respect to each such insurance policy:  (A) the policy is legal, valid,
binding and enforceable against Seller and, to Seller’s Knowledge, each other
party thereto, and is in full force and effect; (B) to Seller’s Knowledge, the
policy will continue to be legal, valid, binding and enforceable against each
other party thereto, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby; (C) Seller is not and,
to Seller’s Knowledge, no other party to the policy is in breach or default
(including with respect to the payment of premiums or the giving of notices),
and no event has occurred which, with notice or the lapse of time, would
constitute such a breach or default by Seller or, to Seller’s Knowledge, any
other party thereto, or, to Seller’s Knowledge, permit termination,
modification, or acceleration by Seller or any other party under the policy; and
(D) no party to the policy has repudiated any provision thereof.  Seller has
been covered during the past five (5) years by insurance in scope and amount
customary and reasonable for the Business.  Section 3.28 of the Disclosure
Schedule describes any self-insurance arrangements affecting the Business.

3.29   

Employees; Labor Agreements and Actions.

(a)  

Section 3.29(a) of the Disclosure Schedule sets forth a complete and correct
list of the names, compensation levels and job titles of all of the employees or
consultants of the Business.  Section 3.29(a) of the Disclosure Schedule sets
forth a complete and correct list of all employment, consulting or severance
agreements (not including Seller’s severance policy disclosed in Section 3.25)
between Seller and any current or former employee or consultant of the Business
whose compensation or severance benefits exceeded $50,000 on an annualized basis
at any time since December 28, 2003 and which may not be terminated at will, or
by giving notice of thirty (30) days or less, without cost or penalty.  Seller
has delivered to Buyer true, correct and complete copies of each such agreement,
as amended to date.

(b)  

Except as set forth in Section 3.29(b) of the Disclosure Schedule, each employee
of the Business has executed an agreement with Seller regarding confidentiality
and proprietary information and, to Seller’s Knowledge, no such employee is in
violation thereof.  Seller has provided Buyer complete and correct copies of all
such agreements.  To Seller’s Knowledge, no employee of the Business is subject
to a Contract that would prohibit such employee from performing services for
Buyer (including, without limitation, selling and supporting any of Buyer’s
products and services).

(c)  

Seller is not bound by or subject to (and none of the Purchased Assets is bound
by or subject to) any written or oral, express or implied, Contract, commitment
or arrangement with any labor union with respect to the Business, and no labor
union has requested or, to Seller’s Knowledge, has sought to represent any of
the employees, representatives or agents of the Business.  There is no strike or
other labor dispute involving the Business pending or, to Seller’s Knowledge,
threatened, nor is Seller aware of any labor organization activity involving any
employees of the Business.  Seller is not aware that any key employee of the
Business, or that any group of key employees of the Business, intends to
terminate his, her or their employment with Seller, or that Seller has a present
intention to terminate the employment of any of the foregoing.  Except as set
forth in Section 3.29 of the Disclosure Schedule, the employment of each
employee of the Business is terminable at the will of Seller, subject to
applicable law.

3.30   

Certain Payments.

During the past three (3) years, neither Seller nor any of its Affiliates, nor
any other Person associated with or acting for or on behalf of any of them, has
directly or indirectly, in connection with the Business, (a) made any
contribution, gift, bribe, payoff, influence payment, kickback, or other similar
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of the Business, or (iv) in violation of any Legal Requirement, or (b)
established or maintained any fund or Asset that has not been recorded in the
books and records of Seller.

3.31   

Brokers’ Fees.

Except as set forth in Section 3.31 of the Disclosure Schedule, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based on arrangements made by Seller or any of
its Affiliates.

3.32   

Full Disclosure.

No representation or warranty of Seller and no statement made herein or in the
Schedules hereto or in any certificate delivered pursuant to the requirements of
this Agreement by or on behalf of Seller contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements herein or therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date as follows:

4.1   

Organization and Good Standing.

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware.

4.2   

Authorization; Enforceability.

Buyer has full corporate power and authority to execute and deliver this
Agreement and the other Transaction Documents and to perform its obligations
hereunder and thereunder.  All corporate action on the part of Buyer, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of Buyer hereunder and thereunder has been taken
or will be taken prior to the Closing.  This Agreement and the other Transaction
Documents each constitutes, or when executed and delivered will constitute, a
valid and legally binding obligation of Buyer, enforceable in accordance with
its terms.

4.3   

No Conflict.

(a)  

The execution, delivery and performance of this Agreement and the other
Transaction Documents by Buyer and the consummation of the transactions
contemplated hereby and thereby will not result in any violation of or be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under any provision of Buyer’s Certificate of Incorporation or
By-Laws or any Order or Contract to which it is a party or by which it is bound
or any provisions of any Legal Requirement applicable to it.  

(b)  

Buyer is not and will not be required to give any notice to or make any filing
with or obtain any Consent from any Person in connection with the execution and
delivery of this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby.

4.4   

Governmental Authorities; Consents.

No Consent, Order or authorization of, or registration, qualification,
designation, declaration or filing with, or notice to, any Governmental Body or
other Person on the part of Buyer is required in connection with the execution
and delivery of this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby.

4.5   

Certain Proceedings.

There is no Proceeding pending or, to Buyer’s knowledge, currently threatened
against Buyer that questions the validity of this Agreement or the right of
Buyer to enter into or to consummate the transactions contemplated hereby or by
any of the Transaction Documents, nor is Buyer aware that there is any basis for
the foregoing.

4.6   

Brokers’ Fees.

No broker, finder, investment banker or other Person is entitled to any
brokerage fee, finders’ fee or other commission in connection with the
transactions contemplated by this Agreement based on arrangements made by Buyer
or any of its Affiliates.

ARTICLE V

COVENANTS

5.1   

Access and Investigation.

Between the date of this Agreement and the Closing Date, Seller shall, and shall
cause its representatives to, (a) afford Buyer and its representatives
(collectively, “Buyer’s Advisors”) reasonable access during normal business
hours to Seller’s AST system, personnel, properties, Contracts, books and
records, financial, operating and other information and any other documents and
data related to the Business, and (b) furnish Buyer and Buyer’s Advisors with
copies of all such Contracts, books and records, financial, operating and other
information and any other documents and data as Buyer may reasonably request.

5.2   

Operation of the Business by Seller.

Seller agrees that from the date hereof until the Closing Date (unless Buyer
shall otherwise consent in writing and unless otherwise expressly permitted
hereunder) Seller shall (and shall cause its Affiliates to) (i) conduct the
Business in the ordinary course consistent with past practice; (ii) use its
commercially reasonable efforts to preserve intact the Business and
relationships with third parties; (iii) taking into account the effects of this
Agreement and the transactions contemplated hereby, keep available the services
of the employees of the Business; (iv) confer with Buyer concerning operational
matters of a material nature with respect to the Business; and (v) otherwise
report periodically to Buyer concerning the status of the operations and
finances of the Business and promptly convey the occurrence of any material
event with respect to the Business.  Without limiting the generality of the
foregoing, from the date hereof until the Closing Date, with respect to the
Business, Seller will not (and will cause its Affiliates not to), without the
consent of Buyer, which consent shall not be unreasonably withheld or delayed:

(a)  

sell, lease, license or otherwise dispose of any of the Purchased Assets other
than sales of Inventory in the ordinary course of business;

(b)  

enter into any contract, agreement or other commitment giving any Person an
option, rights of first offer or other similar rights with respect to the
Purchased Assets or any of them;

(c)  

other than in the ordinary course of business, consistent with past practice,
increase or decrease the compensation, including, without limitation, the bonus,
benefits or rate of pay, for any employee of the Business (except as required by
contractual obligations existing on the date hereof and scheduled annual salary
raises, as previously disclosed by Seller to Buyer), or terminate any employee
of the Business;

(d)  

bid upon or enter into any Contract, including, without limitation, any Contract
with any customer or supplier, or engage in any transaction, in each case other
than in the ordinary course of the Business consistent with its past practices;

(e)  

incur or commit to incur any Liability other than in the ordinary course of the
Business;

(f)  

enter into any leases of capital equipment not consistent with past practice;

(g)  

create any indebtedness or obligation that would be or could become an
Encumbrance on the Purchased Assets;

(h)  

do or fail to do any acts or permit any acts or omissions to act that would
constitute a breach of a Contract required to be listed in Section 3.24(a) of
the Disclosure Schedule, or other material obligation related to the Business;

(i)  

fail to keep in effect and undiminished any present contract of insurance;

(j)  

settle or agree to settle any Proceeding or otherwise waive any right thereto;

(k)  

fail to maintain the tangible Purchased Assets in substantially the same
condition as existing on the date hereof, ordinary wear and tear excepted;

(l)  

other than in the ordinary course of business, consistent with past practice,
amend, extend or terminate any Contract required to be listed in Section 3.24(a)
of the Disclosure Schedule or grant any severance or termination pay or rights
to, or enter into any employment or severance agreement with, any employee,
officer, director or manager of Seller or any ERISA Affiliate, increase any
benefits payable under existing severance or termination pay policies or
employment or similar agreements or establish, adopt, enter into or, except as
required by Legal Requirements, terminate or amend, any Plan, in each case other
than on a basis applicable to Seller’s employees;

(m)  

other than in the ordinary course of business, consistent with past practice,
hire any new employee, except as a replacement for a current employee of the
Business and on substantially the same terms and conditions;

(n)  

take or agree or commit to take any action that would make any representation or
warranty of Seller hereunder inaccurate in any material respect at, or as of any
time on or prior to, the Closing Date;

(o)  

other than in the ordinary course of business, consistent with past practice,
make any change to the prices, terms of sale, policies, methods, practices or
procedures relating to the sales of services of the Business to customers or
Affiliates or change in any manner any way it accounts for any sales;

(p)  

enter into any agreement, whether oral or written, fixed or contingent, to do
any of the foregoing; or

(q)  

take any action that would reasonably be expected to result in a Material
Adverse Change.

5.3   

Tax Matters.

(a)  

Before and after the Closing, Seller and Buyer shall reasonably cooperate, and
shall cause their respective Affiliates, officers, employees and agents to
reasonably cooperate, in preparing and filing all Tax Returns, in resolving any
audits or disputes relating to Taxes and in connection with any other matters
relating to Taxes.  

(b)  

Seller shall deliver to Buyer at the Closing a certificate complying with the
Code and applicable Treasury Regulations, in form and substance satisfactory to
Buyer, certifying that the transactions contemplated by this Agreement are
exempt from withholding under Code Section 1445.

(c)  

All transfer, documentary, sales, use, stamp, registration and other such Taxes,
and all conveyance fees, recording charges and other fees and charges (including
any penalties and interest), incurred in connection with the transactions
contemplated by this Agreement shall be paid when due by Seller.

5.4   

Efforts to Consummate.

(a)  

Seller shall, and shall cause each of its Affiliates to, at Seller’s expense,
use their commercially reasonable efforts to take all action and do all things
necessary to consummate, as soon as reasonably practicable, the transactions
contemplated hereby, including, without limitation, (i) obtaining all Consents
referred to in Section 3.6, at the sole cost and expense of Seller, (ii) filing
all forms, registrations and notices required to be filed to consummate the
transactions described herein and taking all actions necessary to obtain any
requisite approvals, consents, Orders, exemptions, waivers or other Consents by
or from any Person, and (iii)  satisfying the conditions to Buyer’s obligation
to close the transactions contemplated hereby and avoiding taking any action
that could reasonably be expected to materially delay the obtaining of, or
result in not obtaining, any Consent from any Person, including without
limitation any Governmental Body necessary to be obtained prior to the Closing.

(b)  

After the date hereof, Seller shall consult with Buyer prior to making any
filings with, or having any communications with, any Governmental Body with
respect to the Business or this Agreement.  Prior to the Closing, each party
shall promptly consult with the other party hereto with respect to, provide any
necessary information with respect to, and provide the other party (or its
respective counsel) with copies of, all filings made by such party with any
Governmental Body or any other information supplied by such party to a
Governmental Body in connection with this Agreement and the transactions
described herein.  Each party hereto shall promptly inform the other of any
communication from any Governmental Body regarding any of the transactions
contemplated herein.

5.5   

Notification.

Seller shall promptly notify Buyer in writing if Seller becomes aware of any
event, fact or condition that would cause any of Seller’s representations and
warranties in this Agreement to be untrue or incomplete or which makes the
satisfaction of the conditions to Buyer’s obligation to close the transactions
contemplated hereby impossible or unlikely; provided, however, that no
disclosure by Seller pursuant to this Section 5.5 shall be deemed to amend or
supplement any representation or Disclosure Schedule or to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant or other breach of
this Agreement.  As promptly as practicable following receipt of such
notification, Buyer will notify Seller in writing of its election to either (i)
waive all of its rights and remedies with respect to the matters contained in
Seller’s notification or (ii) reserve all of its rights and remedies with
respect to such matters, in which case the parties shall use best efforts to
negotiate a mutually acceptable resolution of such matters.  If the parties have
not resolved any such matters by the Termination Date, the parties may mutually
agree to extend the Termination Date to allow for such resolution.

5.6   

Employment Matters.

(a)   

No later than fifteen (15) days prior to the Closing Date, to the extent
permitted by Legal Requirements, Seller shall provide Buyer and its Affiliates
with all information requested by any of them about the employees who work in
the Business.  No later than the later of ten (10) days after receiving such
information or five (5) days prior to the Closing Date, Buyer or its Affiliate
shall offer employment effective as of the date immediately following the
Closing Date to all employees of the Business, to remain at their current
employment location, pending the satisfaction by such employees of Buyer’s
prerequisites for employment including, but not limited to, drug testing,
background check, provision of satisfactory Form I-9, agreement to follow
certain policies of Buyer including, as applicable, Buyer’s Conflict of Interest
policy, Business Practices Guidelines and policy on non-binding mediation for
employee disputes, and execution of non-competition and non-solicitation
agreement and, where appropriate, execution of a confidentiality and
intellectual property agreement.  Seller agrees to use its commercially
reasonable efforts to assist Buyer in its efforts to hire such employees
effective as of the date immediately following the Closing Date.  All offers of
employment by Buyer shall be on terms and conditions that, in the aggregate, are
substantially comparable to the terms and conditions of employment of similarly
situated employees of Buyer or its Affiliate.  Buyer shall have no liability or
responsibility for, and Seller and its Affiliates shall have sole liability and
responsibility for, any and all severance pay and other employment termination
obligations for Seller employees who decline Buyer’s offer of employment or who
are unable to meet Buyer’s prerequisite hiring requirements as set forth above.
 Notwithstanding the foregoing, nothing herein shall be construed to prevent
Buyer from terminating the employment of any employee at any time after the
Closing Date for any reason (or no reason).

(b)   

Seller shall be solely responsible for compliance with the Worker Adjustment and
Retraining Notification Act and any Liability arising thereunder as a result of
the transactions contemplated by this Agreement.

(c)   

Seller agrees that it shall be Seller’s sole responsibility to provide the
required notices under Part 6 of Title I of ERISA (“COBRA”) to all M&A Qualified
Beneficiaries (as defined in Treas. Reg. Section 54.4980B-9, Q&A 4), and that it
shall provide coverage under COBRA to such individuals and shall be responsible
for all obligations and liabilities relating to or arising under the COBRA
continuation coverage requirements.

(d)   

If any employee of the Business has incurred any deductibles in connection with
any medical or dental plans for the calendar year in which the Closing occurs,
Buyer will apply any such amount towards meeting any required deductibles under
Buyer’s medical or dental plans for the same calendar year.  Seller will provide
any information reasonably requested by Buyer in Buyer’s efforts to transfer to
Buyer’s medical and dental plans the deductible history of the employees of the
Business with respect to such medical and dental plans for such calendar year.

(e)   

For purposes of determining eligibility to participate and the vesting of
benefits under plans maintained or contributed to by Buyer (or an Affiliate) for
the benefit of employees of the Business who are employed by Buyer (or an
Affiliate) immediately after the Closing Date in connection with the
transactions contemplated by this Agreement, and for purposes of calculating
benefits under Buyer’s severance plan, short-term disability plan, 401(k) plan
and vacation policy, Buyer shall give credit for years of service with Seller
solely to the extent recognized by Seller under the applicable similar Plan
maintained by Seller, and solely to the extent such time period is recognized
under the terms of Buyer's or an Affiliate's plans, as if they were years of
service with Buyer (or an Affiliate).

5.7   

Bulk Sales Laws.

The parties agree to waive compliance with any applicable bulk sales laws or
other similar laws.

5.8   

No Negotiation.

(a)  

Unless and until this Agreement is terminated pursuant to Article VIII, Seller
shall not, and shall cause its representatives not to, directly or indirectly,
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the Business or any of the
Purchased Assets (other than sales of Inventory in the ordinary course of
business consistent with past practice)(any such transaction is referred to
herein as an “Acquisition Transaction”).

(b)  

If Seller receives an offer or proposal relating to a possible Acquisition
Transaction, Seller shall immediately notify Buyer and provide all information
available to Seller to Buyer as to the identity of the party making any such
offer or proposal and the terms thereof, and, if in writing, provide a copy of
such offer or proposal to Buyer.

(c)  

The parties recognize and acknowledge that a breach or attempted breach by
Seller of this Section 5.8 will cause irreparable and material loss and damage
for Buyer, the amount of which cannot be readily determined and as to which it
will not have any adequate remedy at law or in damages.  Accordingly, in
addition to any other remedy Buyer may have with respect to such breach or
attempted breach, Buyer shall be entitled to preliminary and permanent
injunctive relief without proof of actual damages or posting of any bond or
other security.

5.9   

Payment of Brokers’ Fees.

Seller agrees to pay all fees, commissions or other compensation to the Persons
set forth on Schedule III with respect to the transactions contemplated by this
Agreement, and neither Buyer nor any of its Affiliates will be liable for any
such fees, commissions or other compensation.  Buyer agrees to pay all fees,
commissions or other compensation to the Persons set forth on Schedule IV with
respect to the transactions contemplated by this Agreement, and neither Seller
nor any of its Affiliates will be liable for any such fees, commissions or other
compensation.

5.10   

Non-Competition; Non-Solicitation.

(a)  

During the period commencing on the Closing Date and expiring on the later of
the fifth anniversary of the Closing Date and the second anniversary of the
expiration or termination of the Sales Representative and Subcontract/Reseller
Agreement (the “Non-Compete Period”), except as provided in the Sales
Representative and Subcontract/Reseller Agreement, neither Seller nor any of its
Affiliates shall, directly or indirectly, for its own account or on behalf of
any other Person other than Buyer, organize, own, manage, operate, join,
control, finance or participate in, or assist any other Person to participate in
the ownership, management, operation, control or financing of, or be connected
as a principal, agent, representative, consultant, employee, investor, owner,
stockholder, partner, member, manager, joint venturer or otherwise with, or
permit its name to be used by or in connection with, any business, enterprise or
other entity engaged anywhere in North America in, or in competition with, the
Business (except that Seller may provide its own internal maintenance and repair
services incidental to its continuing operations and Seller may obtain such
services from a third-party service provider for any equipment of Seller not
serviced by the Business prior to the Closing Date); provided, however, that
this Agreement shall not prevent the beneficial ownership for investment
purposes only of 5% or less of any class of equity securities of any such Person
which are registered under Section 12 of the Securities Exchange Act of 1934, as
amended.  Nothing in this Agreement shall be construed to restrict Seller from
competing with Buyer in any business other than as set forth in this Section
5.10(a).

(b)  

With respect to any person who is or was an employee of the Business as of the
date hereof or as of the Closing Date, during the Non-Compete Period, neither
Seller nor any of its Affiliates shall, directly or indirectly, for its own
account or on behalf of any other Person, solicit or employ any such person at
any time during the six (6) months following the end of such person’s employment
with Buyer, or induce or attempt to induce any such employee to leave his or her
employment with Buyer or any of its Affiliates after the Closing.

(c)  

Subject to the terms of the Sales Representative and Subcontract/Reseller
Agreement, during the Non-Compete Period, neither Seller nor any of its
Affiliates shall, directly or indirectly, for its own account or on behalf of
any other Person, solicit (for the products and services of the Business),
divert, take away or attempt to take away any of the customers of the Business
or the business or patronage of any such customers or in any way interfere with,
disrupt or attempt to disrupt any then existing relationships between Buyer or
any of its Affiliates and any of its customers, suppliers, or other Persons with
whom it deals (in each case in connection with the Business), or contact or
enter into any business transaction in competition with the operations of Buyer
in connection with the Business and any of its Affiliates with any such
customers, suppliers or other Persons for any purpose.

(d)  

With respect to any person who is an employee of Seller engaged in the sale of
services on behalf of Buyer pursuant to the Sales Representative and
Subcontract/Reseller Agreement (but not an employee of the Business) as of the
Closing Date and who is not hired by Buyer pursuant to Section 5.6(a), during
the Non-Compete Period, neither Buyer nor any of its Affiliates shall, directly
or indirectly, for its own account or on behalf of any other Person, solicit or
employ any such person at any time during the six (6) months following the end
of such person’s employment with Seller, or induce or attempt to induce any such
employee to leave his or her employment with Seller or any of its Affiliates
after the Closing.




5.11   

Confidential Information.

(a)  

Buyer and Seller shall maintain in confidence, not disclose and not use except
in connection with Buyer’s conduct of the Business following the Closing, and
shall cause the directors, officers, employees, agents, and advisors of Buyer
and Seller to maintain in confidence, any written, oral, or other information
obtained in confidence from the other party hereto in connection with this
Agreement or the transactions contemplated hereby, unless such information (i)
is now, or hereafter becomes, through no act or failure to act on the part of
the receiving party in breach of this Agreement, generally known or available;
(ii) is known by the receiving party at the time of receiving such information,
provided the receiving party can demonstrate such knowledge by dated written
records; (iii) is hereafter furnished to the receiving party by a third party
who is not bound by an obligation of confidentiality to the disclosing party
with respect to such information; (iv) is independently developed by or on
behalf of the receiving party without any breach of this Agreement by dated
written records; (v) is the subject of a written permission to disclose provided
by the disclosing party; (vi) is necessary or appropriate in making any filing
or obtaining any consent or approval required for the consummation of the
transactions contemplated hereby, or (vii) is required to be furnished or
disclosed to a Governmental Body or is required to be used, furnished or
disclosed by Legal Requirements.  Buyer acknowledges that in connection with
this transaction, Buyer has received certain confidential information of Seller
relating to Seller’s “supply” business, including but not limited to, financial
information, operating practices, business plans, trade secrets and employee,
customer and product information, that derives independent value from not being
generally known to the public or to other persons who could obtain economic
value from its disclosure (collectively, the “Confidential Supplies
Information”).  Buyer agrees that with respect to such Confidential Supplies
Information, Buyer shall remain subject to the restrictions and confidentiality
obligations set forth in this Section 5.11(a) and, in addition, Buyer shall not
disclose or use such Confidential Supplies Information for any purpose
whatsoever.

(b)  

Neither Seller nor any of its Affiliates shall at any time use or disclose to
any Person other than Buyer any confidential or proprietary information,
knowledge or data relating to the Business of Seller (including, without
limitation, information relating to accounts, financial dealings, transactions,
trade secrets, intangibles, customer lists, pricing lists, processes, plans and
proposals), whether or not marked or otherwise identified as confidential or
secret unless such information (i) is now, or hereafter becomes, through no act
or failure to act on the part of Seller or any of its Affiliates in breach of
this Agreement, generally known or available; (ii) is hereafter furnished to
Seller or any of its Affiliates by a third party who is not bound by an
obligation of confidentiality with respect to such information; (iii) is the
subject of a written permission to disclose provided by the disclosing party; or
(iv) is necessary or appropriate in making any filing or obtaining any consent
or approval required for the consummation of the transactions contemplated
hereby.  If compelled by a requirement of a Government Body or by Legal
Requirements (including, without limitation, by subpoena or court order, but
other than pursuant to routine filing requirements) or discovery to disclose any
confidential information, Seller and any of its Affiliates, as applicable,
promptly will notify Buyer in writing prior to making any disclosure to provide
Buyer a reasonable opportunity to either waive any objection to such disclosure
or request a remedy from the appropriate authority.  Seller and any of its
Affiliates, as applicable, will cooperate with Buyer, at Buyer’s expense, in its
efforts to obtain such a remedy.  If Buyer waives its objections or is
unsuccessful in its request, Seller and any of its Affiliates, as applicable,
will furnish only that portion of the confidential information that is generally
required.

(c)  

Seller and Buyer hereby acknowledge that no party to this Agreement is acting as
an advisor to any other party hereto, nor will any party receive any amount that
could be treated as a “minimum fee” within the meaning of U.S. Treasury
Regulation Section 1.6011-4(b)(3).

5.12   

Acknowledgment.

The parties acknowledge that, in view of the nature of the Business and the
business objectives of Buyer and Seller in entering into this Agreement and the
transactions contemplated hereby, and the consideration paid therefor, the
agreements contained in this Article V are reasonably necessary to protect the
legitimate business interests of the parties and their respective Affiliates and
that any violation of such agreements will result in irreparable injury to the
other party and its Affiliates for which damages will not be an adequate remedy.
 The parties therefore agree that in the event of a breach or threatened breach
of any such agreements by a party or any of its Affiliates, the non-breaching
party and/or its Affiliates shall be entitled to preliminary and permanent
injunctive relief without proof of actual damages or posting of any bond or
other security.

5.13   

Refunds.

After the Closing Date, if Seller receives any refund or other amount which is
or is related to the Purchased Assets for which Seller did not pay the
corresponding invoice or is otherwise properly due and owing to Buyer in
accordance with the terms of this Agreement, Seller shall promptly remit, or
shall cause to be remitted, such amount to Buyer.

5.14   

Seller Mail.

Effective upon the Closing Date, Buyer shall have the right to receive and open
all mail, packages and other communications addressed to Seller that relate to
the Purchased Assets, and Seller agrees to deliver promptly to Buyer any such
mail, packages or other communications received directly or indirectly by Seller
that relate to the Purchased Assets.  Buyer shall promptly deliver to Seller all
mail, packages and other communications received directly or indirectly by Buyer
that relate to the Excluded Assets, the Excluded Liabilities or Seller (but do
not relate to the Purchased Assets).

5.15   

Insurance.

Seller shall have full responsibility to maintain in effect without material
modification up to and including the Closing Date, all existing policies or
binders of insurance in existence at the date hereof.  Seller shall, prior to
the Closing, cause its insurance carriers to add Buyer as an additional insured
under all occurrence-based policies in effect during the 5 years preceding the
Closing with such endorsements to provide that Buyer shall have rights to
recover insurance proceeds for claims that arise in whole or in part, directly
or indirectly, from pre-Closing events.  In addition, Seller shall maintain for
a period of three (3) years from the Closing Date all claims-made policies in
effect as of the date hereof at its own cost whether through the continuation of
existing coverage or by means of a tail policy.  In the event such policies
should be cancelled or otherwise become unavailable through the carriers
presently providing such coverage, Seller shall obtain and maintain
substantially equivalent coverage through other carriers.  Seller shall, as
promptly as possible but in any event prior to the Closing Date, notify such
carriers of any claims affecting such policies.  Prior to the Closing Date,
Seller shall make available to Buyer periodic loss runs as well as copies of all
policies in effect as of the date hereof.

5.16   

Assignment.

Subject to the terms of the Sales Representative and Subcontract/Reseller
Agreement and Section 5.18, if any of the Contracts or other Assets included in
the Purchased Assets is not assignable or transferable either by virtue of the
provisions thereof or under applicable Legal Requirements without the Consent of
some other Person, this Agreement and the related instruments of transfer shall
not constitute an assignment or transfer thereof, and Buyer shall not assume the
obligations of Seller.  If any such Consent is not obtained prior to Closing,
Seller shall cooperate with Buyer to provide Buyer the benefits of any such
agreement or Contract requiring Consent unless and until such Consent is
obtained.  Notwithstanding the foregoing, Seller shall cooperate with Buyer to
obtain any such Consent not previously obtained as soon as practicable after the
Closing.

5.17   

Use of Excluded Intellectual Property.

Buyer will, as promptly as practicable after the Closing Date, but in no event
later than sixty (60) days after the Closing Date, remove or obliterate all of
the Excluded Intellectual Property used in connection with the Purchased Assets
from any signs, labels and other materials.  Notwithstanding the foregoing,
Buyer shall be entitled (i) for a period of sixty (60) days after the Closing
Date, to use any such signs, labels or other materials existing on the Closing
Date in connection with the Purchased Assets and (ii) to use any Inventory that
bears any of the Excluded Intellectual Property or any name, mark or logo
similar thereto, where the removal of the Excluded Intellectual Property or any
such similar name, mark or logo would not be commercially reasonable; provided,
however, that Buyer may not use Seller’s stationery without Seller’s prior
written consent in each instance, which consent shall not be unreasonably
withheld.

5.18   

Service Customers.

From and after the date hereof, Seller shall use commercially reasonable
efforts, and shall cooperate with Buyer, to (i) obtain from the customers of the
Business set forth in Section 5.18 of the Disclosure Schedule (the “Service
Customers”) any necessary consents to the assignment to Buyer of the applicable
service agreements set forth in Section 5.18 of the Disclosure Schedule and (ii)
cause such agreements to be assigned to Buyer on or prior to the Closing Date.
 If any service agreement is not assigned to Buyer on or prior to the Closing
Date, Buyer will perform services for the relevant customer pursuant to the
Sales Representative and Subcontract/Reseller Agreement.  

5.19   

Software License.

Effective as of the Closing, Seller hereby grants Buyer a non-exclusive,
perpetual, fully paid-up, non-transferable (except to Buyer’s Affiliates),
non-sublicensable (except to Buyer’s Affiliates), license to use in North
America the object-code version of one (1) copy of the software set forth in
Section 3.14(c) of the Disclosure Schedule.

5.20   

Service of Seller’s Equipment.

Within thirty (30) days after the Closing, Buyer and Seller will use
commercially reasonable and good faith efforts to enter into a one-year service
agreement for the equipment of Seller currently serviced by the Business at the
current price and on mutually agreeable terms, conditions and service levels.
 In the interim, Buyer will service such equipment at the current prices used by
the Business in accordance with industry-quality standards.  If Buyer and Seller
fail to enter into such service agreement within such thirty (30) day period,
Seller may obtain such services from third parties.

ARTICLE VI

CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

Buyer’s obligation to consummate the transactions to occur at the Closing is
subject to the satisfaction of the following conditions (which may be waived by
Buyer, in its sole discretion, in whole or in part):

6.1   

Accuracy of Representations.

The representations and warranties of Seller set forth in this Agreement, the
other Transaction Documents and any certificate or document delivered to Buyer
qualified as to materiality shall be true and correct in all respects, and those
not so qualified shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Closing Date as though made
on the Closing Date (except for those representations and warranties that
address matters as of a particular date which shall be true and correct as of
such date).

6.2   

Seller’s Performance.

Seller shall have performed and complied in all material respects with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

6.3   

Intentionally Omitted.

6.4   

No Proceedings.  

No Proceeding shall be pending or threatened wherein an unfavorable Order would
be likely to (a) prevent consummation of the transactions contemplated by this
Agreement, (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation, or (c) affect adversely the right of Buyer
to own the Purchased Assets and to operate the Business as now conducted, and no
such Order shall be in effect.

6.5   

No Material Adverse Change.

No Material Adverse Change shall have occurred in the Business of Seller and no
other event, loss, damage, change, condition or state of facts of any kind shall
exist which constitutes a Material Adverse Change to the Business or the
Purchased Assets.

6.6   

Release of Encumbrances.  

Buyer shall have received evidence reasonably satisfactory to Buyer of the
termination of all loan agreements and security agreements secured by any of the
Purchased Assets, of the termination and release of all Encumbrances on all
Purchased Assets and of the termination of any UCC financing statements, or part
thereof, relating thereto.

6.7   

FIRPTA Certificate.

Seller shall have delivered to Buyer a certificate complying with the Code and
applicable Treasury Regulations, in form and substance satisfactory to Buyer,
certifying that the transactions contemplated by this Agreement are exempt from
withholding under Code Section 1445.




6.8   

Ancillary Agreements and Closing Deliveries.

Buyer shall have received duly executed counterparts to each Ancillary Agreement
and such other documents and deliveries contemplated by Section 1.5(a).

ARTICLE VII

CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

Seller’s obligation to consummate the transactions to occur at the Closing is
subject to the satisfaction of the following conditions (which may be waived by
Seller in its sole discretion, in whole or in part):

7.1   

Accuracy of Representations.  

Buyer’s representations and warranties in this Agreement and in the other
Transaction Documents and any certificate or document delivered to Seller
qualified as to materiality shall be true and correct in all respects, and those
not so qualified shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Closing Date as though made
on the Closing Date (except for those representations and warranties that
address matters as of a particular date which shall be true and correct as of
such date).

7.2   

Buyer’s Performance.  

Buyer shall have performed and complied in all material respects with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

7.3   

No Proceedings.

No Proceeding shall be pending or threatened wherein an unfavorable Order could
(a) prevent consummation of any of the transactions contemplated by this
Agreement, (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation or (c) affect adversely the right of Seller
to sell the Purchased Assets to Buyer, and no such Order shall be in effect.

7.4   

Ancillary Agreements and Closing Deliveries.

Seller shall have received duly executed counterparts to each Ancillary
Agreement and such other documents and deliveries contemplated by
Section 1.5(c).

ARTICLE VIII

TERMINATION

8.1   

Termination Events.  

This Agreement may, by written notice given prior to or at the Closing, be
terminated:

(a)  

by either Buyer or Seller if a material breach of any provision of this
Agreement has been committed by the other party and such breach has not been
waived by the non-breaching party or cured by the breaching party within twenty
(20) days after notice thereof from the non-breaching party;

(b)  

(i) by Buyer if any of the conditions in Article VI have not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition on or
before the Closing Date; or (ii) by Seller, if any of the conditions in Article
VII have not been satisfied as of the Closing Date or if satisfaction of such a
condition is or becomes impossible (other than through the failure of Seller to
comply with its obligations under this Agreement) and Seller has not waived such
condition on or before the Closing Date;

(c)  

by mutual consent of Buyer and Seller; or

(d)  

by Buyer or Seller if the Closing has not occurred (other than through Buyer’s
or Seller’s, as the case may be, failure to comply with its obligations under
this Agreement) on or before December 31, 2004, or such later date as Buyer and
Seller may agree (the “Termination Date”).

8.2   

Effect of Termination.

If this Agreement is terminated pursuant to Section 8.1, all further obligations
of the parties under this Agreement shall terminate, except that (i) the
obligations in Section 5.11(a) and Articles IX and XI will survive such
termination and (ii) if this Agreement is terminated by a party because of the
breach of this Agreement by the other party or because one or more of the
conditions to the terminating party’s obligations under this Agreement is not
satisfied as a result of the other party’s failure to comply with its
obligations under this Agreement, the terminating party’s right to pursue all
legal remedies shall survive such termination; provided, however, that if this
Agreement is terminated because of the breach of any provision of this Agreement
other than Sections 5.8, 5.9 or 5.11, the breaching party will not have any
liability to the other party unless such breach was intentional or willful or in
the case of fraud.  Subject to the preceding sentence, each party’s rights of
termination under Section 8.1 are in addition to any other rights it may have
under this Agreement or otherwise, and the exercise of a right of termination
shall not constitute an election of remedies.  

8.3   

Election Not to Terminate.

Subject to Section 5.5, if Buyer shall consummate the Closing despite an event,
condition or state of facts which would have permitted Buyer to terminate this
Agreement under Section 8.1, such consummation shall not constitute a waiver of
any rights Buyer has against Seller or any other Person arising out of such
event, condition or state of facts.

ARTICLE IX

INDEMNIFICATION; REMEDIES

9.1   

Survival of Representations and Warranties.  

All representations and warranties of the parties contained in this Agreement
shall survive the Closing Date until June 30, 2006, other than the
representations contained in Sections 3.25, 3.26 and 3.27, which shall survive
until six (6) months following the expiration of the applicable statutes of
limitations; provided, however, (i) representations which are the basis for
claims asserted under this Agreement prior to the expiration of such applicable
time periods shall also survive until the final resolution of those claims; and
(ii) the representations in Sections 3.1, 3.11, 4.1 and any representation or
warranty made falsely by a party hereto intentionally or willfully shall survive
the Closing without limitation.  The provisions of Articles V and XI of this
Agreement shall survive the Closing in accordance with their terms.  Subject to
Section 5.5, the right to indemnification, payment of damages and other remedies
based on representations, warranties, covenants and obligations in this
Agreement shall not be affected by any investigation conducted or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.

9.2   

Indemnification.  

(a)  

Subject to the provisions of this Article IX, Seller shall indemnify, defend and
hold harmless Buyer and its Affiliates, and their respective officers,
directors, employees, successors and assigns (collectively, “Buyer Indemnified
Persons”), from and against, and will pay to any Buyer Indemnified Person the
amount of, any and all claims, demands, Proceedings, losses, damages, penalties,
liabilities, obligations, settlement payments, reasonable costs and expenses of
every kind whatsoever (including without limitation, reasonable costs of
investigating, preparing or defending any such claim or Proceeding and
reasonable legal fees and disbursements), as and when incurred by such Buyer
Indemnified Person and whether or not involving a third party claim
(collectively, “Losses”), incurred or suffered by any of the Buyer Indemnified
Persons, arising out of, based upon or in respect of:  (i) any inaccuracy of any
representation or warranty or any breach of any covenant or agreement of Seller
contained in this Agreement or any other Transaction Documents (including all
schedules, exhibits and annexes hereto and thereto), (ii) all liability for
Taxes of Seller or any Affiliates for any period (or portion thereof),
regardless of whether it ends on the Closing Date, and all Taxes owed on account
of the Assets or the operation of the Business for all Tax periods (and portions
thereof) ending on or before the Closing Date, (iii) any broker’s, finder’s,
financial advisor’s or other similar fees and commissions payable in connection
with the transactions contemplated by this Agreement based on any arrangements
made by Seller or any of its Affiliates, (iv) any Excluded Asset or Excluded
Liability, (v) third party claims against the Business or the Purchased Assets
or against any Buyer Indemnified Person in respect of any thereof to the extent
arising out of or relating to events occurring on or before the Closing Date,
including without limitation third party claims arising out of or relating to
the execution, delivery or performance by Seller of this Agreement, any of the
Transaction Documents or any transactions contemplated hereby or thereby, (vi)
any claim by Xerox Corporation for a breach by Seller of its Negotiated
Agreement with respect to the appointment of Xerox Corporation as Seller’s sole
maintenance supplier for equipment specifically listed in such agreement and
which is currently serviced by the Business, (vii) any Liability whatsoever that
Buyer may incur if Seller fails to provide the required COBRA continuation
coverage to M&A Qualified Beneficiaries and Buyer becomes legally obligated to
provide such coverage or (viii) the conduct or ownership of the Business or the
Purchased Assets on or prior to the Closing Date; provided, however, that Seller
shall have no liability for indemnification or Losses arising from any
inaccuracy of any of Seller’s representations or warranties unless and until all
Losses arising from such inaccuracies exceed $200,000 in which case Seller shall
be liable for all such Losses in excess of such amount; provided, further,
however, that the foregoing limitation shall not apply to indemnification or
Losses arising from any inaccuracy of any of Seller’s representations or
warranties relating to Taxes.  Solely for purposes of determining whether Losses
arising from all such inaccuracies exceeds such $200,000, all limitations in or
qualification of representations and warranties excepting out immaterial matters
shall be ignored.  In no event shall Seller’s aggregate liability for
indemnification or Losses arising from any inaccuracy of any of Seller’s
representations or warranties (other than those in Sections 3.1, 3.4, 3.11,
3.25, 3.26 and 3.27 and in the case of fraud) exceed an amount equal to 50% of
the Final Purchase Price.

(b)  

Subject to the provisions of this Article IX, from and after the Closing Date,
Buyer shall indemnify, defend and hold harmless Seller and its Affiliates, and
their respective officers, directors, employees, successors and assigns
(collectively, “Seller Indemnified Persons”), from and against any and all
Losses incurred by the Seller Indemnified Persons arising out of, based upon or
in respect of (i) any inaccuracy of any representation or warranty or any breach
of any covenant or agreement of Buyer contained in this Agreement or any other
Transaction Documents (including all schedules, exhibits and annexes hereto and
thereto), (ii) any broker’s, finder’s, financial advisor’s or other similar fees
and commissions payable in connection with the transactions contemplated by this
Agreement based on any arrangements made by Buyer or any of its Affiliates,
(iii) Assumed Liabilities, (iv) third party claims against the Business or the
Purchased Assets or against any Seller Indemnified Person in respect of any
thereof to the extent arising out of or relating to events occurring after the
Closing Date, including without limitation third party claims arising out of or
relating to the execution, delivery or performance by Buyer of this Agreement,
any of the Transaction Documents or any transactions contemplated hereby or
thereby, or (v) the conduct or ownership of the Business or the Purchased Assets
after the Closing Date; provided, however, that Buyer shall have no liability
for indemnification or Losses arising from any inaccuracy of any of Buyer’s
representations or warranties unless and until all Losses arising from such
inaccuracies exceed $200,000 in which case Buyer shall be liable for all such
Losses in excess of such amount.  Solely for purposes of determining whether
Losses arising from all such inaccuracies exceeds such $200,000, all limitations
in or qualification of representations and warranties excepting out immaterial
matters shall be ignored.  In no event shall Buyer’s aggregate liability for
indemnification or Losses arising from any inaccuracy of any of Buyer’s
representations or warranties (other than those in Sections 4.1 and 4.2 and in
the case of fraud) exceed an amount equal to 50% of the Final Purchase Price.

(c)  

To the extent permitted by applicable law, for income tax purposes, the parties
agree to treat any indemnities payable under this Agreement as a purchase price
adjustment.

9.3   

Defense of Claims.

If a claim for Losses (a “Claim”) is to be made by a Buyer Indemnified Person or
a Seller Indemnified Person (an “Indemnified Party”), such Indemnified Party
shall give notice (a “Claim Notice”) to (i) Seller, in the case of an
indemnification claim pursuant to Section 9.2(a) or (ii) Buyer, in the case of
an indemnification claim pursuant to Section 9.2(b) (“Indemnifying Party”), in
either case as soon as practicable after such Indemnified Party becomes aware of
any fact, condition or event which may give rise to Losses for which
indemnification may be sought under this Article IX.  If any Proceeding is filed
or instituted making a claim against any Indemnified Party with respect to a
matter subject to indemnity hereunder, notice thereof shall be given to the
Indemnifying Party as promptly as practicable; however, the failure of any
Indemnified Party to give timely notice hereunder shall not affect rights to
indemnification hereunder, except to the extent the Indemnifying Party is
actually prejudiced by such failure (to the extent determined by a court of
competent jurisdiction).  After receipt of such a notice of a Proceeding, the
Indemnifying Party shall have the right to defend the Indemnified Party against
the Proceeding with counsel of its choice reasonably satisfactory to the
Indemnified Party, unless the nature of the claim creates an ethical conflict
for the same counsel to represent the Indemnified Party and the Indemnifying
Party, so long as (a) the Indemnifying Party notifies the Indemnified Party in
writing within fifteen (15) days after the Indemnified Party has given notice of
the Claim or Proceeding that the Indemnifying Party will indemnify the
Indemnified Party from and against the entirety of any Losses the Indemnified
Party may suffer caused by the Claim or raised in the Proceeding, (b) the
Indemnifying Party provides the Indemnified Party with evidence that the
Indemnifying Party will have the financial resources to defend against the
Proceeding and fulfill its indemnification obligations hereunder, and (c) the
Indemnifying Party conducts the defense of the Proceeding actively and
diligently.  The Indemnifying Party shall not compromise or settle such
Proceeding without the written consent of the Indemnified Party, unless (x) the
Indemnified Party is not obligated to perform or to refrain from performing any
act under such compromise or settlement, there is no encumbrance on any assets
of the Indemnified Party and there is no injunctive or other non-monetary
relief; (y) there is no finding or admission of any violation of any Legal
Requirement, violation of the rights of any Person by the Indemnified Party or
any other liability of the Indemnified Party to any Person; and (z) the
Indemnified Party receives, as a part of such compromise or settlement, a
complete, general and unconditional release in form and substance reasonably
satisfactory to the Indemnified Party.  In all other cases the Indemnified Party
may defend the Claim or Proceeding with counsel of its choosing at the expense
of the Indemnifying Party.  The Indemnified Party may, at its own cost,
participate in the investigation, trial and defense of any such Proceeding
defended by the Indemnifying Party and any appeal arising therefrom.  The
parties shall cooperate with each other in connection with any defense and in
any notifications to insurers.  If the Indemnifying Party fails to promptly and
diligently assume the defense of such Proceeding after receipt of notice
hereunder, the Indemnified Party against which such Claim has been asserted
shall (upon delivering notice to such effect to the Indemnifying Party) have the
right to undertake the defense, compromise or settlement of such Proceeding with
counsel of its own choosing at the expense of the Indemnifying Party and the
Indemnifying Party shall have the right to participate therein at its own cost.

9.4   

Escrow Deposit.

The parties agree that the Escrow Deposit shall serve as security for Seller’s
payment obligations under Section 2.1, if any, and the indemnification
obligations of Seller under this Article IX, and any amounts payable under
Section 2.1 and any indemnity payment due to Buyer under this Article IX shall
be paid by the Escrow Agent (on behalf of Seller) to Buyer out of the Escrow
Deposit, to the extent available, in accordance with the terms of the Escrow
Agreement; provided, however, that to the extent that the amounts which become
due and payable to Buyer under Section 2.1 and/or this Article IX exceed the
amount of the Escrow Deposit then available to pay such amounts, then Seller
shall pay such excess amounts to Buyer directly.

9.5   

Exclusive Remedy.

The parties agree that with respect to any breach or inaccuracy of any
representation or warranty contained in this Agreement or any other Transaction
Document (including all schedules, exhibits and annexes hereto and thereto), the
only relief and remedy available to the party not responsible for such breach or
inaccuracy shall be indemnification as provided under this Article IX and
subject to the terms, conditions and limitations contained herein, unless such
breach or inaccuracy is willful or intentional or in the case of fraud.

9.6   

Insurance.

Any payments made by Seller pursuant to Section 9.2(a) with respect to Losses or
indemnification shall be reduced by the amount of any insurance proceeds
received by a Buyer Indemnified Person under the insurance policies set forth in
Section 5.15.

ARTICLE X

DEFINITIONS

10.1   

Certain Definitions.

In this Agreement, the following terms have the meanings set forth below, which
shall be equally applicable to both the singular and plural forms.  Any
agreement referred to below shall mean such agreement as amended, supplemented
and modified from time to time to the extent permitted by the applicable
provisions thereof and by this Agreement.

“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of the Business and the full benefit of all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of the Business, (b) all other accounts or notes
receivable of Seller with respect to the Business and the full benefit of all
security for such accounts or notes and (c) any claim, remedy or other right
related to any of the foregoing; all of which is net of Seller’s bad debt
reserves with respect to the Business and calculated in accordance with GAAP
applied on a consistent basis.

“Accounts Receivable Adjustment” has the meaning set forth in Section 2.1(a).

“Acquisition Transaction” has the meaning set forth in Section 5.8(a).

“Adjustment Documents” has the meaning set forth in Section 2.1(c).

“Affiliate or Affiliated” with respect to any specified Person, means a Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.

“Agreement” has the meaning set forth in the first paragraph hereof.

“Allocation” has the meaning set forth in Section 2.2.

“Ancillary Agreements” means the Bill of Sale, the Assignment and Assumption
Agreement, the Assignment of Intellectual Property, the Transitional Services
Agreement, the Sales Representative and Subcontract/Reseller Agreement, the
Escrow Agreement and the Real Property License.

“Assets” means the Business and all properties, assets and rights of every kind,
nature and description whatsoever, whether tangible or intangible, real,
personal or mixed, fixed or contingent, choate or inchoate, known or unknown,
wherever located (including, without limitation, cash, cash equivalents,
accounts receivable, inventory, equipment, office furniture and furnishings,
trade names, trademarks and patents, securities, contracts, agreements, licenses
and real estate) of Seller, in each case related to or used in the Business.

“Assignment and Assumption Agreement” has the meaning set forth in
Section 1.5(a)(iii).

“Assignment of Intellectual Property” has the meaning set forth in
Section 1.5(a)(iv).

“Assumed Contracts” has the meaning set forth in Section 1.2(a)(iii).

“Assumed Liabilities” has the meaning set forth in Section 1.2(c).

“Bill of Sale” has the meaning set forth in Section 1.5(a)(ii).

“Business” means Seller’s business of providing hardware maintenance and repair
services, whether directly to end-users or indirectly through resellers, for
printers, document handling equipment, computer equipment, encoders and
remittance processing equipment, all as conducted by the Business as of the
Closing.

“Buyer” has the meaning set forth in the first paragraph hereof.

“Buyer’s Advisors” has the meaning set forth in Section 5.1.

“Buyer Indemnified Persons” has the meaning set forth in Section 9.2(a).

“Claim” has the meaning set forth in Section 9.3.

“Claim Notice” has the meaning set forth in Section 9.3.

“Closing” has the meaning set forth in Section 1.4.

“Closing Accounts Receivable” has the meaning set forth in Section 2.1(a).

“Closing Date” means the date and time as of which the Closing actually takes
place.

“Closing Date Statement of Accounts” has the meaning set forth in
Section 2.1(b).

“Closing Date Statement of Receivables” has the meaning set forth in
Section 2.1(b).

“Closing Net Working Capital” means, with respect to the Closing Date Statement
of Accounts, the current Purchased Assets (which, for purposes of this
definition, shall include all Accounts Receivable) less the current Assumed
Liabilities (which, for purposes of this definition, shall include long-term
deferred revenue of the Business) of Seller determined in accordance with GAAP.

“COBRA” has the meaning set forth in Section 5.6(c).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Confidential Supplies Information” has the meaning set forth in Section
5.11(a).

“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with any Person, including without limitation, any
governmental authorization.

“Contract” means any agreement, contract, option, license, instrument, mortgage,
obligation, commitment, arrangement, promise or undertaking (whether written or
oral and whether express or implied) that is legally binding.

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or otherwise.

“Deliverables” has the meaning set forth in Section 2.2.

“Disclosure Schedule” means the Schedule attached to this Agreement as a
schedule, entitled Disclosure Schedule.

“D&T” has the meaning set forth in Section 2.2.

“EGTRRA” has the meaning set forth in Section 3.25(c).

“Employee Benefit Plan” has the meaning set forth in Section 3.25(a).

“Encumbrance” means any charge, claim, community property interest, easement,
demand, encumbrance, equitable interest, lien, mortgage, charge, option,
purchase right, pledge, security interest, right of first refusal or any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

“Environment” has the meaning set forth in Section 3.26(a).

“Environmental Laws” has the meaning set forth in Section 3.26(a).

“Environmental Liabilities” has the meaning set forth in Section 3.26(a).

“ERISA” has the meaning set forth in Section 3.25(a).

“ERISA Affiliate” has the meaning set forth in Section 3.25(a).

“Escrow Agent” has the meaning set forth in Section 2.3.

“Escrow Agreement” has the meaning set forth in Section 2.3.

“Escrow Deposit” has the meaning set forth in Section 2.3.

“Excluded Assets” has the meaning set forth in Section 1.2(b).

“Excluded Contracts” has the meaning set forth in Section 1.2(b)(v).

“Excluded Intellectual Property” has the meaning set forth in
Section 1.2(b)(xi).

“Excluded Liabilities” has the meaning set forth in Section 1.2(d).

“Final Purchase Price” has the meaning set forth in Section 2.1(a).

“Financial Statements” has the meaning set forth in Section 3.10.

“GAAP” means United States generally accepted accounting principles, as
qualified by Seller’s practices under Schedule II.

“Governmental Body” means any federal, state, local, municipal, foreign, or
other governmental or quasi-governmental authority, including without limitation
any administrative, executive, judicial, legislative, regulatory or taxing
authority of any nature of any jurisdiction (including without limitation, any
governmental agency, branch, department, official, or entity and any court or
other tribunal).

“Guarantees” has the meaning set forth in Section 3.18.

“Hazardous Substances” has the meaning set forth in Section 3.26(a).

“Independent Accounting Firm” has the meaning set forth in Section 2.1(d).

“Indemnified Party” has the meaning set forth in Section 9.3.

“Indemnifying Party” has the meaning set forth in Section 9.3.

“Initial Purchase Price” has the meaning set forth in Section 1.3(b).

“Intellectual Property” means all (i) patents, patent rights, patent disclosures
and all related continuations, continuations-in-part, divisionals, reissues,
re-examinations, substitutions and extensions thereof; (ii) trademarks, service
marks, trade names, brand names, business names, trade dress, logos, slogans and
reissues, re-examinations, substitutions and extensions thereof; (iii) domain
names; (iv) copyrights, copyrightable works and mask works; (v) computer
software, including without limitation source code, operating systems and
specifications, data, databases, files, documentation and other materials
related thereto; (vi) trade secrets and confidential and proprietary
information, whether not subject to statutory registration, technology
(including know-how and show-how), manufacturing and production processes and
techniques, research and development information, drawings, designs, plans,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists; (vii)
all pending applications for and registrations of patents, trademarks, service
marks, copyrights and mask works, both foreign and domestic; (viii) copies and
tangible embodiments of all of the foregoing, as well as related documentation
in whatever form or medium; and (ix) other proprietary rights relating to any of
the foregoing (including, without limitation, associated goodwill, the right to
sue for any infringement or past payment and rights of protection of an interest
therein under the Legal Requirements of all jurisdictions).

“Interest Amount” has the meaning set forth in Section 2.1(g).

“Inventory” or “Inventories” means all inventories of Seller wherever located,
including without limitation all finished goods, work in process, raw materials,
spare parts and all other materials and supplies, to be used or consumed by
Seller in conducting the Business.

“IRS” has the meaning set forth in Section 3.25(c).

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Body.

“Liability” means any liability or obligation of any kind whatsoever (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, due or to become due, and whether or not
reflected or required by GAAP to be reflected on the Reference Balance Sheet),
of Seller, including, without limitation, any direct or indirect Guarantee of
any Liability of any other Person.

“Losses” has the meaning set forth in Section 9.2(a).

“Material Adverse Change” or “Material Adverse Effect” means any event, change,
occurrence, circumstance or development which (a) has had, or would reasonably
be expected to have, (i) with respect to matters which can reasonably be
quantified in economic terms, any effect which has resulted in, or would
reasonably be expected to result in, with respect to the Purchased Assets, taken
as a whole, a diminution or decrease in profits or cash flow, an increase in
losses or net increase in expenses without corresponding revenue increases, an
adverse change in the Business or financial condition or any combination
thereof, involving an amount in excess of $100,000 individually or $200,000 in
the aggregate, or (ii) with respect to matters which cannot reasonably be
quantified in economic terms, a material adverse effect on the Business or the
Purchased Assets taken as a whole, (b) materially adversely affects the ability
of Seller to consummate the transactions contemplated by this Agreement or (c)
materially impairs or delays Seller's ability to perform its obligations
hereunder.

“Net Working Capital Adjustment” has the meaning set forth in Section 2.1(a).

“Non-Compete Period” has the meaning set forth in Section 5.10(a).

“Notices” has the meaning set forth in Section 11.4.

“Objection Notice” has the meaning set forth in Section 2.1(c).

“Order” means any award, decision, injunction, judgment, order, decree, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any referee, arbitrator
or mediator.

“Permits” has the meaning set forth in Section 3.8.

“Permitted Encumbrance” means liens (i) for current Taxes the payment of which
is not yet due, (ii) of carriers, warehousemen, mechanics, materialmen and other
similar Persons and other liens imposed by law incurred in the ordinary course
of business for sums not yet due or being contested in good faith, or (iii)
relating to deposits made in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security.

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union, or other entity or Governmental Body.

“Plan” has the meaning set forth in Section 3.25(a).

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any court or other Governmental Body or referee, trustee, arbitrator
or mediator.

“Purchased Assets” has the meaning set forth in Section 1.2(a).

“PwC” has the meaning set forth in Section 2.1(b).

“Real Property” has the meaning set forth in Section 3.26(b).

“Real Property License” has the meaning set forth in Section 1.5(a)(xvi).

“Reference Balance Sheet” means the balance sheet of the Business as a
standalone entity as of October 24, 2004, prepared in accordance with GAAP,
attached as Schedule V hereto.

“Reference Date Accounts Receivable” has the meaning set forth in
Section 2.1(a).

“Reference Date Net Working Capital” means, with respect to the Reference
Balance Sheet, the current Purchased Assets (which, for purposes of this
definition, shall include all Accounts Receivable) less the current Assumed
Liabilities (which, for purposes of this definition, shall include long-term
deferred revenue of the Business) of Seller determined in accordance with GAAP.

“Reynolds” has the meaning set forth in Section 2.1(b).

“Sales Representative and Subcontract/Reseller Agreement” has the meaning set
forth in Section 1.5(a)(xi).

“Seller” has the meaning set forth in the first paragraph hereof.

“Seller Indemnified Persons” has the meaning set forth in Section 9.2(b).

“Seller Intellectual Property” has the meaning set forth in Section 1.2(a)(v).

“Seller Licensed Intellectual Property” has the meaning set forth in
Section 3.14(a).

“Seller's Account” has the meaning set forth in Section 1.3(b).

“Service Customers” has the meaning set forth in Section 5.18.

“Subsidiary” means any Person in which any other Person or any other Subsidiary
directly or indirectly owns or controls any equity securities or other equity
interests or has the power to elect a majority of that first Person’s board of
directors or similar governing body, or otherwise has the power, directly or
indirectly, to direct the business and policies of that first Person.

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
fixtures, office equipment, computer hardware, supplies, spare parts, materials,
vehicles and other items of tangible personal property (other than Inventories)
of every kind owned, leased or licensed by Seller (wherever located and whether
or not carried on Seller's books), together with any express or implied warranty
by the manufacturers or sellers or lessors or licensors of any item or component
part thereof and all maintenance records and other documents relating thereto,
and related to or used in the Business.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any federal, state, provincial, local or foreign taxing
authority, including, without limitation, (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes and (ii) interest,
penalties, additional taxes and additions to tax imposed with respect thereto.

“Tax Returns” means any return, report or information statement with respect to
Taxes (including but not limited to statements, schedules and appendices, and
other materials attached thereto) filed or required to be filed with the IRS or
any other Governmental Body, domestic or foreign, including, without limitation,
consolidated, combined and unitary tax returns.

“Transaction Documents” means this Agreement, the Ancillary Agreements and all
other Contracts, instruments and certificates contemplated hereunder to be
delivered by any party hereto at or prior to the Closing.

“Transition Period” means the period from the Closing Date to the date on which
the Transitional Services Agreement is terminated.

“Transitional Services Agreement” has the meaning set forth in
Section 1.5(a)(xii).

ARTICLE XI

MISCELLANEOUS

11.1   

Expenses.

Each of the parties will bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

11.2   

Press Releases and Public Announcements.

Neither party shall issue any press release or make any public announcement
relating to the subject matter of this Agreement without the prior written
approval of the other party; provided, however, that any party may make any
public disclosure it believes in good faith is required by applicable Legal
Requirements, in which case such party will use its commercially reasonable
efforts to advise the other party prior to such disclosure.  Seller and Buyer
will consult with each other concerning the means by which Seller’s employees,
customers, and suppliers with respect to the Business and others having dealings
with Seller will be informed of the contemplated transactions, and Buyer will
have the right to be present for any in-person or telephonic communication to
employees and key customers.  Any written communication shall be mutually agreed
upon by Buyer and Seller.

11.3   

No Third-Party Beneficiaries.

Subject to Article IX and Section 11.9, this Agreement shall not confer any
rights or remedies upon any Person other than the parties hereto and their
respective successors and permitted assigns.

11.4   

Notices.

All notices, consents, waivers and deliveries (“Notices”) under this Agreement
must be in writing and will be deemed to have been duly given when (i) delivered
by hand (against receipt), (ii) sent by telecopier (with written confirmation of
receipt), (iii) when received by the addressee, if sent by a nationally
recognized overnight delivery service (with proof of reception), or (iv) five
(5) days after being sent registered or certified mail, return receipt
requested, in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
hereafter designate by similar Notice to the other parties):

If to Seller:

The Standard Register Company
600 Albany Street
Dayton, Ohio  45405

Attention: Craig Brown, Chief Financial Officer

Telecopier No.:  (937) 221-1205

with a copy to:

The Standard Register Company
600 Albany Street
Dayton, Ohio  45405

Attention: Kathryn A. Lamme, Esq., General Counsel

Telecopier No.: (937) 221-3431

with a copy to:

Dinsmore & Shohl LLP

255 East Fifth Street, Suite 1900

Cincinnati, Ohio 45202

Attention: Harvey Jay Cohen, Esq.

Telecopier No.: (513) 977-8141

If to Buyer:

Pitney Bowes Inc.
MSC 65-05
One Elmcroft Road
Stamford, Connecticut  06926
Telecopier No.:  (203) 351-6876
Attention:  Chief Operating Officer

with a copy to:

Pitney Bowes Inc.
MSC 64-01
One Elmcroft Road
Stamford, Connecticut  06926
Telecopier No.:  (203) 351-7756
Attention:  Deputy General Counsel

with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Ronald Papa, Esq.

Telecopier No.: (212) 969-2900

11.5   

Consent to Jurisdiction.

Any Proceeding brought with respect to this Agreement may be brought in any
court of competent jurisdiction in the State of Connecticut or the State of Ohio
and, by execution and delivery of this Agreement, each party (i) accepts,
generally and unconditionally, the non-exclusive jurisdiction of such courts and
any related appellate court, and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement and (ii) irrevocably waives
any objection it may now or hereafter have as to the venue of any such suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING TO WHICH THEY ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT.

11.6   

Further Assurances.

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
transactions contemplated by this Agreement.  The parties further agree to give
each other and to their counsel, accountants and other representatives
reasonable access during normal business hours and upon reasonable notice to all
books, agreements, records and files as reasonably requested in connection with
audits, proceedings or other customary purposes.

11.7   

Amendments and Waivers.

No amendment or waiver of any provision of this Agreement shall be valid unless
in writing and signed by the party to be charged with such amendment or waiver.
 No waiver by any party of any default, misrepresentation, or breach of warranty
or covenant hereunder, whether intentional or not, shall be deemed to extend to
any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

11.8   

Entire Agreement.

(a)  

This Agreement supersedes all prior agreements between the parties (including,
but not limited to, the Letter of Intent between the parties dated August 11,
2004) with respect to its subject matter and constitutes (together with the
other Transaction Documents) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter, except
that this Agreement shall not supersede the Confidentiality Agreement between
the parties dated May 18, 2004, as amended, which agreement shall remain in full
force and effect.  The exhibits and schedules identified in and attached to this
Agreement are incorporated herein by reference and shall be deemed as fully a
part hereof as if set forth herein in full.

(b)  

In the event of any inconsistency between the statements in the body of this
Agreement and those in the exhibits and schedules (other than an exception
expressly set forth as such in the Disclosure Schedule), the statements in the
body of this Agreement will control.

11.9   

Assignments, Successors and No Third-Party Rights.

Neither party may assign any of its rights under this Agreement without the
prior consent of the other party which will not be unreasonably withheld;
provided, however, that Buyer may assign or otherwise transfer its rights and
obligations under this Agreement to any of its Affiliates or, after the Closing
Date, to any successor-in-interest to substantially all of the Business (whether
by merger, sale of stock, sale of substantially all the assets or business, by
operation of law or otherwise).  Any assignment under this Section 11.9 shall
not relieve the assigning party of any of its obligations hereunder.  Subject to
the foregoing, this Agreement will apply to, be binding in all respects upon,
and inure to the benefit of the successors and permitted assigns of the parties.
 Except as expressly provided in Article IX, nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties
hereto any legal or equitable right, remedy, or claim under or with respect to
this Agreement or any provision of this Agreement.  

11.10   

Severability.

Any term of this Agreement which would be invalid or unenforceable as written
shall be deemed limited in scope and/or duration to the extent necessary to
render it enforceable.  The determination of any court that any provision is
invalid or unenforceable shall not affect the validity or enforceability of the
remaining terms and provisions hereof or the validity of the offending term or
provision in any other situation or in any other jurisdiction.

11.11   

Headings; Construction.

(a)  

The captions, titles and headings used in this Agreement are for convenience of
reference only, shall not be deemed part of this Agreement and shall not affect
its construction or interpretation.  Except where otherwise expressly provided,
all references to “Sections” refer to the corresponding Sections in the body of
this Agreement.  All words used in this Agreement will be construed to be of
such gender or number as the circumstances require.  Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

(b)  

The parties have participated jointly in the drafting of this Agreement, and
each party was represented by counsel in the negotiation of this Agreement.  In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

11.12   

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CONNECTICUT WITHOUT GIVING EFFECT TO CONFLICT OF LAWS
PRINCIPLES.

11.13   

Counterparts; Facsimile.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which, taken together, shall constitute one and
the same instrument.  Original signatures hereto and to other Transaction
Documents may be delivered by facsimile which shall be deemed originals.

11.14   

Knowledge and/or Awareness.

For purposes of this Agreement, where reference is made to the Seller’s
“Knowledge” or “awareness”, to matters “Known” to Seller or of which Seller is
“aware”, or to matters which Seller “Knows”, such terms mean the knowledge of
Craig Brown, Larry Forman, Jim Vaughn, Matthew Schueren and David Mohme after
reasonable inquiry, including, without limitation, inquiry of appropriate
personnel and, with respect to matters for which they were retained, outside
professional advisors.












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

BUYER:

    

PITNEY BOWES INC.

       

By: ____________________________

 

Print name:

 

Title:

       

SELLER:

    

THE STANDARD REGISTER COMPANY

       

By: ____________________________

 

Print name:

 

Title:

  












--------------------------------------------------------------------------------



DISCLOSURE SCHEDULE

This Disclosure Schedule is made and given pursuant to the Asset Purchase
Agreement, dated as of December 13, 2004 (the “Agreement”), by and between
Pitney Bowes Inc., a Delaware corporation (“Buyer”), and The Standard Register
Company, an Ohio corporation (“Seller”).  All capitalized terms used but not
defined herein shall have the meanings defined in the Agreement.  The section
numbers below correspond to the section numbers of the representation and
warranties in the Agreement which are modified by the disclosures.

The specific disclosures set forth below are made with respect to the Agreement.
 each matter disclosed is listed against the section of the Agreement requiring
such disclosure; provided that where it is readily apparent that an item
disclosed on any particular schedule of this Disclosure Schedule is responsive
to another schedule to this Disclosure Schedule or to any other representation
or warranty, such item shall be deemed to be disclosed to Buyer, but only to the
extent the relevance of such item is readily apparent.












--------------------------------------------------------------------------------









EXHIBIT A




Form of Bill of Sale




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









EXHIBIT B




Form of Assignment and Assumption Agreement




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









EXHIBIT C




Form of Assignment of Intellectual Property




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









EXHIBIT D




Form of Certificate of Officer of Seller




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------



EXHIBIT E




Form of Opinion of Seller’s Counsel




This exhibit has been excluded, but will be provided upon request.



--------------------------------------------------------------------------------









EXHIBIT F




Form of Sales Representative and Subcontract/Reseller Agreement












--------------------------------------------------------------------------------









SALES REPRESENTATIVE

AND SUBCONTRACT/RESELLER AGREEMENT

THIS AGREEMENT is made and entered into as of December 31, 2004 by and between
Pitney Bowes Inc., a Delaware corporation (“Pitney Bowes”), and The Standard
Register Company, an Ohio corporation (“Representative”); each a “Party” and
both “Parties.”

RECITALS:

(A)

Pitney Bowes is engaged in, among other businesses, the business of providing
hardware maintenance and repair services, whether directly to end-users or
indirectly through resellers, for printers, document handling equipment,
computer equipment, encoders and remittance processing equipment, on either a
contract deferred service basis or on a time and material basis.

(B)

Pitney Bowes desires to appoint Representative, and Representative desires to be
appointed, as a sales representative to earn commissions on certain referrals to
Pitney Bowes for such Services, in the manner and on the terms and conditions
hereinafter set forth.  

(C)

Pitney Bowes desires to be appointed as subcontractor on behalf of
Representative for the provision of Services for Customers of Representative
under Assumed Contracts that have not been assigned by Representative to Pitney
Bowes as of the date hereof, and Representative desires to so appoint Pitney
Bowes, in the manner and on the terms and conditions hereinafter set forth.

THEREFORE, in consideration of the mutual representations, warranties and
covenants set forth in this Agreement, the parties agree as follows:

1

INTERPRETATION

1.1

Definitions.  The following terms, when used in capitalized form herein, shall
have the meanings set forth below:

(a)




“Acquisition Agreement” shall mean the Asset Purchase Agreement dated as of
December 13, 2004 between Pitney Bowes and Representative.

(b)

“Agreement” shall mean this agreement and any exhibit, attachment, schedule,
addendum, or modification hereto, unless the context otherwise indicates.

(c)

“Confidential Information” shall mean all information designated by a party as
confidential and which is disclosed by Pitney Bowes to Representative, is
disclosed by Representative to Pitney Bowes, regardless of the form in which it
is disclosed, relating to markets, customers, products, patents, inventions,
procedures, methods, designs, strategies, plans, assets, liabilities, prices,
costs, revenues, profits, organization, employees, agents, representatives or
business in general.

(d)

“Customer(s)” shall mean (i) the customer(s) of Representative under the Assumed
Contracts for Services, and (ii) new customers of Representative who purchase
hardware maintenance services as contemplated hereby.

(e)

“Other Ancillary Agreements” shall mean the Ancillary Agreements, as that term
is defined in the Acquisition Agreement, other than this Agreement.

(f)

“Referral Fee” shall mean eight percent (8%) of the price paid by the applicable
Customer, exclusive of taxes and other governmental charges, and without
deduction for commissions paid by Pitney Bowes to its employees or third
parties.

(g)

“Services” shall mean the services currently provided by Representative to a
Customer as part of the Business and future services relating to hardware and
equipment for which Representative does not currently provide services (other
than Pitney Bowes manufactured equipment).

1.2

Principles. This Agreement shall be interpreted in accordance with the following
principles.  This Agreement, the Acquisition Agreement and the Other Ancillary
Agreements are intended to be mutually explanatory of one another and shall, to
the extent possible, be interpreted as a whole. In the event of any
inconsistency, the Acquisition Agreement shall prevail over this Agreement.  Any
terms used in this Agreement which are not defined in Section 1.1 but are
defined in the Acquisition Agreement shall have the meanings as therein defined.

2

APPOINTMENTS AND SCOPE

2.1

Subcontract/Reseller Arrangements.  

(a)

Subcontracting.  Commencing on the date hereof, Pitney Bowes shall perform
Representative’s obligations, other than the billing-related matters described
below and the service obligations set forth in Exhibit A, as a subcontractor
under each Assumed Contract, each other agreement with a Customer for Services
assigned in whole or in part, and the following:

(i)

Any renewals and new agreements between Representative and a Customer that take
effect, and for which a signed agreement is received, on or after the Closing
but which were negotiated prior to the Closing; and

(ii)

Any Assumed Contracts that have not been assigned by Representative to Pitney
Bowes as of the date hereof that require additional billings in calendar year
2005 in order to satisfy the payment terms of the Assumed Contract (e.g.
quarterly or monthly billings); and

(iii)

Any renewal or extension of an agreement for Services with Representative as
contemplated by this Section 2.1(a) as to which, after the date hereof, the
Customer expressly requires, as a condition of continuing to be a Customer of
Representative, that Services be provided by Representative or that
Representative be the primary contracting party for the provision of Services.

Such subcontractor relationship shall continue until the earliest of the
following: (x) Consent to the assignment of an Assumed Contract has been
obtained, (y) the applicable Customer signs a renewal service agreement directly
with Pitney Bowes or (z) the term of the applicable agreement with the Customer
expires.  In the case of clauses (i) and (ii), above, Representative shall
invoice the Customers and remit to Pitney Bowes the entire amount collected from
the Customer, less any commissions owed by Representative to its sales
representatives, if any, within thirty (30) days after collection.
 Representative will supply Pitney Bowes, on reasonable request, all data
relating to such commission payments.  In the case of clause (iii), above,
Representative shall invoice the Customers and remit to Pitney Bowes 92 percent
of the amount, if any, collected from the Customer, excluding taxes and other
governmental charges, within thirty (30) days after collection.  In the event
that Representative is required to pay a refund to such Customer after
Representative has remitted payment to Pitney Bowes, Pitney Bowes will promptly
refund to Representative the entire amount of such Customer refund (net of any
commissions withheld by Representative), and supply proof thereof, as
applicable, to Representative.  Pitney Bowes acknowledges that certain Customers
have already paid or have been invoiced by Representative in advance for
Services, and for those Customers no payment shall be due Pitney Bowes from
Representative.

(b)

Prices.  The prices to be charged to Customers during the current term of any
agreement for Services as described in Section 2.1(a), and the related terms and
conditions, shall be those currently applied by Representative.  Customers will
thereafter be charged in accordance with Section 2.2(d).

(c)

Collection Efforts.  Pitney Bowes shall bear the credit risk on all contracts
under this Agreement except for those described in Section 2.3.  Subject to the
terms of any applicable Service agreement, Pitney Bowes and Representative shall
cooperate and coordinate their efforts in order to minimize the credit risk in
connection with such agreements, with the objective that Services would not be
rendered to a Customer if payments are 90 days or more past due and rights of
termination and default are exercised in connection with payment defaults.  With
respect to any invoices sent by Buyer or Seller to any Customer covering any
other products or services in addition to Services that are not paid in full by
such Customer, Buyer and Seller shall be allocated an amount equal to the amount
of the payment actually collected multiplied by the percentage of the invoice
that relates to Buyer’s or Seller’s respective products and services, unless
otherwise specified by the Customer.

(d)

Manner of Payment.  Payments by Representative to Pitney Bowes for
subcontracting Services shall be made either by bank check payable to Pitney
Bowes and mailed to Pitney Bowes’ regular place of business or by wire transfer
to an account designated by Pitney Bowes.

(e)

Solicitation of Customers.  At the expiration of any Assumed Contract or other
agreement for Services described in Section 2.1(a), Pitney Bowes will exert its
commercially reasonable efforts to renew such agreement with such Customer on a
Pitney Bowes' contract.  Representative may not renew any such Contract, except
as provided in Sections 2.1(a)(i) and (iii).  Except as provided in Sections
2.1(a)(i) and (iii) and unless Section 2.2 below applies thereto, any such
renewal contract will not be governed by this Agreement.  Nothing herein shall
be construed to prohibit Pitney Bowes from soliciting or otherwise encouraging
any Customer of Representative, at the time of renewal of an Assumed Contract or
other agreement for Services, to enter into an agreement for Services directly
with Pitney Bowes.  Pitney Bowes shall not permit a Customer on an Assumed
Contract to terminate the applicable agreement before the end of its term and
enter into an agreement for Services with Pitney Bowes, if and only if, as a
result, the Representative would owe a refund to such Customer for the
terminated contract.

2.2

Representative Arrangements.

(a)

Appointment of Representative.  Subject to the terms and conditions hereof and
for the term of this Agreement, Pitney Bowes hereby appoints Representative as
an independent sales representative with respect to orders for Services from
Customers, and Representative hereby accepts such appointment.

(b)

Scope.  Commissions shall be payable by Pitney Bowes to Representative for
referrals of Services provided under a Pitney Bowes contract and all renewals
thereof related to any Services on any hardware or equipment not provided by
Representative on the date hereof.

(c)

Commission Payable.  Subject to the other applicable provisions of this
Agreement, Pitney Bowes shall pay Representative for its services as independent
sales representative a commission equal to the Referral Fee on all amounts
received by Pitney Bowes for Services sold to a Customer under the circumstances
described in Section 2.2(b), provided that no such commissions shall be payable
with respect to the sale of any such Services:

(i)

after the initial term of an Assumed Contract between Pitney Bowes and the
Customer pursuant to which the same Services on the same equipment are provided;

(ii)

that relate to the same hardware that was covered by an Assumed Contract;

(iii)

that shall have been covered by Section 2.1 above; or

(iv)

on an order rejected by Pitney Bowes under Section 6.1.

(d)

Prices.

Under the agreements for Services governed by this Section 2.2, Pitney Bowes
will charge Customers on the same basis as it charges its other service
agreement customers generally.  Pitney Bowes will provide Representative ninety
(90) days' prior written notice of any price increases or changes in terms and
conditions.  Decreases in prices shall become effective immediately upon
notification.

(e)

Manner of Payment.  Payment of all commissions hereunder shall be made either by
bank check payable to Representative and mailed to Representative's regular
place of business or by wire transfer to an account designated by
Representative.

(f)

Time of Payment.  Commissions shall be paid within thirty (30) days after the
end of the month in which Pitney Bowes receives payment for Services so sold to
a Customer.

(g)

Representative’s Employees.  Representative shall continue to compensate its
employees with respect to the sale of Services at commission rates in accordance
with Exhibit B, unless otherwise agreed to by the parties in writing.

(h)

Audit Right.  Each Party shall have the right, as and when requested by the
other Party, at reasonable times and from time to time, but no more than once
during each calendar year during the term of this Agreement, to require the
other Party to make its books and records available at its premises for
inspection (including the right to take copies or extracts) by such Person or
Persons as is designated, for the purpose of verifying any agreements, amounts
or computations relating to this Agreement.

2.3

Certain Software Services.  Representative hereby appoints Pitney Bowes as an
authorized non-exclusive service provider of software maintenance services for
Representative’s proprietary software listed on Exhibit C.  Representative shall
provide to personnel designated by Pitney Bowes reasonable appropriate training
for Pitney Bowes to acquire and maintain the necessary skills to perform
software maintenance services on such Representative software.  All
out-of-pocket costs of such training shall be borne by Pitney Bowes.  If
requested by Representative, during the term of this Agreement, Pitney Bowes
shall provide such software services for customers or licensees of
Representative, provided that the parties agree in advance and in writing as to
the rate of compensation, payment terms and other applicable terms and
conditions for such services.  In providing such services, Pitney Bowes will
only service Representative’s authorized versions of the software and will not
render any invoice directly to the customer.  Pitney Bowes only may render such
services on dispatch by Representative.

2.4

Subagents.  Neither party has authority to appoint any agent or other person to
perform its obligations hereunder, except with written permission of the other,
and except that the performance of Services for Customers under the Assumed
Contracts on a subcontract basis by Pitney Bowes, as provided in Section 2.1,
may be further subcontracted by Pitney Bowes. In the event that such a permitted
subcontractor is used, (i) the Party hereto shall remain fully liable for the
performance of such agent and such Party hereto hereby indemnifies and holds the
other Party harmless from any damages, losses, costs, judgments or expenses
arising in any manner from any act or omission on the part of such agent; and
(ii) the appointing Party shall furnish the other Party with a copy of any
appointment agreement with such agent.  Pitney Bowes only may render such
services on dispatch by Representative.

2.5

Cancellations.  In the event a referred Customer cancels a contract before the
end of its term and Representative has already been paid its Referral Fee,
Representative immediately shall reimburse Pitney Bowes for the pro rata share
of the Referral Fee, based on months of the contract, for periods remaining in
the term of the applicable contract.  

3

SUBCONTRACTOR SERVICES

(a)

Pitney Bowes shall perform the Services under Sections 2.1 and 2.3:

(i)

In a timely, diligent, professional and workmanlike manner in accordance with
applicable industry standards;

(ii)

Subject to Section 2.3, by sufficient numbers of experienced and qualified
personnel;

(iii)

In accordance with Exhibit A hereto and Pitney Bowes’ other related service
warranties (under a Pitney Bowes’ contract);

(iv)

In a manner such that the Services will not infringe on any patent, copyright,
trademark, service mark, trade name, trade secret or other intellectual or
proprietary rights of any third party; and

(v)

In accordance with the applicable service levels as set forth in Exhibit A.

(b)

Any Services failing to conform to this Section 3 and this Agreement shall be
promptly corrected, replaced and reperformed by Pitney Bowes.

4

INDEMNIFICATION; LIMITATION ON DAMAGES

4.1

Indemnification.  Subject to Section 4.2, each Party (the “Indemnifying Party”)
shall defend, hold harmless and indemnify the other Party, its Affiliates and
their respective directors, officers and employees (“Indemnified Parties”) from
and against any and all claims, liabilities, judgments, losses or damages
(including reasonable attorneys’ fees, expert witness fees, expenses and costs
of settlement, in each case as such expense is incurred) arising out of, based
upon or in respect of (a) any infringement, misappropriation, violation or
misuse of any Intellectual Property rights (collectively, “Infringement Claims”)
asserted by any third party against an Indemnified Party in connection with any
of the Indemnifying Party’s products or services, (b) any claim asserted by any
third party or Customer against any of the Indemnified Parties or its customers
resulting from or arising out of the products or services offered by the
Indemnifying Party or any of its Affiliates, agents or subcontractors under the
terms of this Agreement, or (c) the act or negligence of such Party.

4.2

Procedures.  Any claims for indemnification hereunder by a party hereto shall be
made in accordance with the provisions of Section 9.3 of the Acquisition
Agreement.

4.3

Disclaimer of Damages.  NOTWITHSTANDING ANY OTHER PROVISION TO THE CONTRARY SET
FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY, ANY OF THEIR AFFILIATES
OR ANY OF THEIR DIRECTORS, OFFICERS OR EMPLOYEES BE LIABLE UNDER ANY THEORY OF
TORT, CONTRACT, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY
CONSEQUENTIAL, INDIRECT, OR PUNITIVE DAMAGES EACH OF WHICH IS HEREBY EXCLUDED BY
AGREEMENT OF THE PARTIES REGARDLESS OF WHETHER OR NOT EITHER PARTY OR ANY OTHER
SUCH ENTITY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED THE
FOREGOING EXCLUSION SHALL NOT APPLY TO ANY DAMAGES INCURRED BY EITHER PARTY AS A
RESULT OF A BREACH OF ARTICLE 7 OR THE INDEMNIFICATION OBLIGATIONS SET FORTH IN
SECTION 4.1.

5

GENERAL OBLIGATIONS OF THE PARTIES

5.1

Marketing.  The Representative shall use its commercially reasonable efforts to
further the promotion, marketing and sales of the Services to Customers.
 Without limiting the foregoing, as applicable, Representative shall refer each
person that becomes a Customer of Representative after the date hereof
exclusively to Pitney Bowes for Services provided by the Business and shall
inform each such Customer that Pitney Bowes is Representative’s exclusive
provider of Services rendered by the Business on the date hereof.
 Notwithstanding any provision hereof to the contrary, Representative may sell
hardware or software for which Services are to be provided by the hardware or
software vendor, manufacturer or licensor, and their agents, as the case may be.
 Further, the parties acknowledge that Representative may sell any hardware,
software or service not prohibited by the Acquisition Agreement.  Consequently,
solely in the situations described in the preceding two sentences,
Representative shall have no obligation to refer the applicable services to
Pitney Bowes.

5.2

Promotional Materials.  At the request of Representative, Pitney Bowes shall
furnish Representative with a reasonable quantity of Pitney Bowes' brochures and
other marketing materials for the Services for use by Representative.

5.3

Customer Service.  

(a)

Except as provided in the Transition Services Agreement, Pitney Bowes shall have
primary responsibility for all interfacing and relationship with Customers,
including without limitation, collection of amounts due for Services provided,
with respect to all Services covered by a services agreement between the
Customer and Pitney Bowes as to which Representative is paid a commission
pursuant hereto.  Representative shall have primary responsibility for all
interfacing and relationship with Customers, including without limitation,
collection of amounts due for Services provided, with respect to all Services
covered by a services agreement between the Customer and Representative and as
to which Pitney Bowes provides the Services pursuant to the subcontract
arrangements described above.

(b)

With respect to Pitney Bowes' contracts directly with Customers, and Assumed
Contracts assigned to Pitney Bowes, all payments for Services shall be made by
Customers directly to Pitney Bowes, and Representative shall have no authority
to request or accept payment from Customers on behalf of Pitney Bowes. The
Representative shall (i) promptly forward to Pitney Bowes any checks, drafts,
instruments, and other payments, properly endorsed if necessary, that it may
receive directly in payment of accounts due to Pitney Bowes, and (ii) furnish
existing credit information, unless violative of any law or agreement,
pertaining to such Customers that may be reasonably requested by Pitney Bowes.

5.4

Insurance.

(a)

Each party shall, at its expense, procure and maintain during the term and for
one year thereafter the following insurance:

(i)

Worker's compensation as required by applicable worker's compensation laws;

(ii)

Employer's liability insurance with a limit of not less than $500,000 for each
accident and $500,000 per employee for bodily injury by disease, with an
aggregate limit of $1,000,000 per disease;

(iii)

Commercial general liability insurance covering all operations of such party.
 Coverage shall include automobile liability (owned, hired and non-owned)
operations, property damage, and personal injury, including insurance for
contractual liability, employee benefits, employee dishonesty/crime and errors
and omissions, with a single limit of not less than $2,000,000 per occurrence/
$5,000,000 general aggregate; and

(iv)

Additional excess liability insurance of not less than $5,000,000
general/aggregate.

(b)

Each party shall list the other party as additional insured under its commercial
general liability policy, and each party shall cause its insurance carrier to
waive all rights of subrogation against the other party on its worker's
compensation policy listed above.  Each party shall require all permitted
subcontractors to carry insurance coverage similar to that described above.
 Each party shall provide certificates and endorsements evidencing such
insurance prior to the initiation of Services.  Such certificates shall provide
for 30 days' advance written notice to the other party of cancellation or
expiration.  

5.5

Marks.  A Party may use the other Party's trademarks, trade names, service
marks, logos, insignias and the like only with prior written permission of the
other Party, in each instance, after the other Party has had a reasonable
opportunity to review the applicable art work, use, etc.

5.6

Compliance.  Each Party shall comply with any and all governmental laws,
regulations, and orders that may be applicable to it by reason of its execution
and performance of this Agreement, including any laws, regulations and orders
that govern or affect marketing or promotions, and any and all laws,
regulations, or orders that govern or affect the delivery, ordering or provision
of Services.  Each Party shall furnish the other with such documentation as the
other Party may request to confirm such Party's compliance with this Section 5.6
and agrees that it shall not engage in any course of conduct that would cause
the other Party to be in violation of the laws of any jurisdiction.

5.7

Representative’s Employees. Representative represents and warrants to Pitney
Bowes that since July 1, 1989, all of Representative’s employees have been
required to submit to a substance/drug test in connection with being hired by
Representative.  Representative further agrees that during the term of this
Agreement, any employees who act on behalf of Representative in providing
services to Pitney Bowes hereunder who are hired after the date of this
Agreement shall submit to Representative-sponsored substance/drug test and a
background check prior to commencing any such services.  Pitney Bowes’ retention
of Representative to furnish the services herein is premised upon the successful
completion of such test and background check by all employees who act on behalf
of Representative in providing services to Pitney Bowes hereunder.
 Representative shall promptly remove from any and all duties in connection with
the activities contemplated by this Agreement any employee known or found by
Representative or Pitney Bowes not to have successfully completed such test and
background check.

6

SERVICE AGREEMENTS

6.1

With respect to all customer agreements for Services covered by this Agreement
that are not covered under Section 2.1 or 2.3, the Representative shall promptly
forward to Pitney Bowes every original order for Services thereunder together
with all attachments and data necessary for completion of the Services. Such
orders are to be submitted in a manner and form prescribed by Pitney Bowes and
signed and dated by the Customer. No such order for the Services shall be
binding on Pitney Bowes unless or until accepted by Pitney Bowes in writing.
Other than under Section 2.3, Pitney Bowes may, for commercially valid reasons,
refuse to accept an order. Pitney Bowes shall promptly inform Representative of
any acceptance or rejection of the orders.  In the event of a rejection,
Representative may choose another service provider for the rejected contract
without being in violation of this Agreement.

7

CONFIDENTIALITY

7.1

Confidential Information.  All Confidential Information shall be deemed
confidential and proprietary to the Party disclosing such information hereunder.
Each Party may use the Confidential Information of the other Party during the
term of this Agreement only as permitted or required for the receiving Party's
performance hereunder. The receiving Party shall not disclose or provide any
Confidential Information to any third party, except Customers as required, and
shall take reasonable measures to prevent any unauthorized disclosure by its
employees, agents, contractors or consultants during the term hereof including
appropriate individual nondisclosure agreements.

7.2

Exclusions.  The provisions of Section 7.1 shall not apply to any of the
following information:

(a)

Information that is or becomes in the public domain through no fault or act of
the receiving Party;

(b)

Information that was independently developed by the receiving Party (after the
Closing Date, as to Representative) without the use of or reliance on the
disclosing Party's Confidential Information, as proven by dated written records;

(c)

Information that was provided to the receiving Party by a third party under no
duty of confidentiality to the disclosing Party; or

(d)

Information that is required to be disclosed by law, provided, however, prompt
prior notice thereof shall be given to the Party whose Confidential Information
is involved.

8

FORCE MAJEURE

8.1

Definition and Notice.  Force Majeure shall mean any event, not existing as of
the date of this Agreement and not reasonably foreseeable or within the control
of the Parties as of such date, which prevents in whole or part the performance
by one of the Parties of its obligations hereunder, including, without
limitation the following: acts of state or governmental action, crisis, war,
strikes, terrorism, natural catastrophe, and prolonged shortage of energy
supplies. A Party affected by an event of Force Majeure shall promptly provide
the other Party with written notice describing such event, its cause and
possible consequences. Upon giving such notice, the Party whose performance is
affected shall be relieved of any liability hereunder, but only to the extent
and only for so long as its performance is prevented by the event of Force
Majeure.

8.2

Suspension of Performance.  If the performance of one of the Parties has been
suspended by reason of Force Majeure, the other Party may likewise suspend
performance of all or part of its obligations, to the extent commercially
reasonable.

8.3

Termination.  If the event of Force Majeure preventing performance shall
continue for more than one hundred eighty (180) consecutive days, the Party
whose performance is not prevented may terminate this Agreement on written
notice to the other Party without any liability hereunder, except the obligation
to make payments due to such date.

9

DEFAULT

9.1

Definition.  “Default” shall mean any of the following events involving or
affecting either Party, such Party being considered the Party in Default for
purposes hereof:

(a)

failure of such Party to perform any material obligation under or pursuant to
this Agreement for any reason other than Force Majeure; or

(b)

in the case of such Party, (i) the filing by such Party of a petition in
voluntary bankruptcy or liquidation or the making of a general assignment for
the benefit of its creditors, or the consenting to the appointment of one or
more receivers, trustees or liquidators with respect to all or any substantial
part of its property under any applicable law or statute; (ii) the filing by
such Party of a petition or answer seeking reorganization, readjustment,
arrangement, composition or similar relief under the applicable bankruptcy laws
or any other applicable law or statute; (iii) such Party's becoming unable to
pay its debts generally as they become due; or (iv) the filing of an involuntary
petition in bankruptcy against such Party, or for the appointment of one or more
trustees, liquidators or receivers of such Party, which petition shall remain
unstayed and in effect for a period of sixty (60) days.

9.2

Notice and Cure.  No Default under Section 8.1(a) shall be deemed to have
occurred until the Party not in Default shall first have given written notice of
such Default to the Party in Default and the Party in Default shall have failed
to cure such Default through specific performance within thirty (30) days after
dispatch of such written notice. In the event of Default under Section 9.1(b),
no such notice need be dispatched and remedies in respect thereof as provided in
Section 10.3 hereof shall be available from and after the time at which such
events occur.  In the event that Representative gives Pitney Bowes a notice of
Default, which if not cured would give Representative a basis to terminate this
Agreement in accordance with its terms, then the Parties shall promptly
negotiate in good faith to resolve the dispute or other subject of such notice.

10

TERM AND TERMINATION

10.1

Term.  This Agreement shall take effect as of the Closing Date. Unless earlier
terminated in accordance with Sections 8.3 or 9.2, this Agreement shall continue
in full force and effect for a term of four (4) years.

10.2

Termination.  A party may terminate this Agreement immediately upon written
notice to the other party if:

(a)

an event of Force Majeure shall have occurred as a result of which such Party
shall be entitled to terminate this Agreement under the provisions of Section
8.3;

(b)

an event of Default shall have occurred as a result of which such Party shall be
entitled to terminate this Agreement under the provisions of Section 9.2.

10.3

Rights and Obligations on Termination.  In the event of the expiration or
termination of this Agreement for any reason, the parties shall have the
following rights and obligations:

(a)

The Representative shall cease soliciting orders for the Services;

(b)

Neither party shall be released from the obligation to make payment of all
amounts then or thereafter due and payable;

(c)

Sections 2.2(h) (for one year), 2.4, 4, 5.4 (for one year), 7 and 11 shall
survive.

(d)

Each Party shall cease to use and shall return all items of Confidential
Information, and the materials described above in Sections 5.2 and 5.5, to the
other Party, including items containing any mailing lists, trademarks, designs
and markings owned or controlled by the other Party and shall erase all copies
of Confidential Information, and the materials referenced in Sections 5.2 and
5.5 above, from its computer systems. If requested by a Party, the other Party
shall certify that it has ceased to use, erased and returned all Confidential
Information.

(e)

Representative shall be entitled to the commissions provided in Section 2.2
hereof with respect to all orders (i) procured and presented by Representative
from Customers and (ii) received by Pitney Bowes prior to the effective date of
such termination and (iii) which are accepted by Pitney Bowes as provided
herein, provided that performance of Services commences within six months of the
effective date of termination. The acceptance by Pitney Bowes subsequent to such
termination of orders solicited by Representative shall not be construed as a
renewal or extension of this Agreement or as a waiver of termination. Under no
circumstances shall Pitney Bowes be liable for commissions or any other
compensation with respect to orders received by Pitney Bowes after the
termination or expiration of this Agreement.  

(f)

If Pitney Bowes is determined, in accordance with an order of a court of
competent jurisdiction, to have materially breached this Agreement entitling
Representative to terminate this Agreement in accordance with Sections 9.1 and
9.2, then following such termination, Representative shall be entitled to refer
Services to other third - party providers.

11

MISCELLANEOUS

11.1

Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the law of the State of Connecticut, which shall
be the proper law of this Agreement notwithstanding any rules of conflict of
laws.

11.2

Relationship.  

(a)

This Agreement does not make either Party the employee, agent or legal
representative of the other for any purpose whatsoever. Neither Party is granted
any right or authority to assume or to create any obligation or responsibility,
express or implied, on behalf of or in the name of the other Party. Each Party
is acting as an independent contractor.

(b)

The detailed operations of a Party under this Agreement are subject to the sole
control and management of it. Each Party shall be responsible for all of its own
expenses and employees. Each Party agrees that it shall incur no expense
chargeable to the other Party, except as may be specifically authorized in
advance in writing in each case by such other Party in its sole discretion.

(c)

Unless otherwise required by law, neither Party intends, and shall have any
obligation to the other, to withhold any sums due the other for, and the other
Party retains all obligations and liabilities relating to, the payment of any
applicable taxes; provided however that any taxes due under applicable law in
the nature of sales taxes for services, shall be paid and remitted by the
Parties as required by such laws, unless a valid certificate of exemption is
provided by the Party owing such taxes to the other Party;

(d)

Each Party acknowledges that, as an independent contractor, none of the benefits
that are provided by a Party to its employees (including, but not limited to
salary, bonus or incentive pay programs, or plans pertaining to retirement,
deferred savings, stock purchase, disability, medical or dental), if any, shall
be available to the other Party and/or its employees.

11.3

Assignment.  Neither Party shall have the right to assign or otherwise transfer
its rights and obligations under this Agreement except with the prior written
consent of the other Party; provided, however, either Party may assign any or
all of its rights and obligations hereunder to any of its Affiliates, provided
that the assigning Party shall remain fully liable for the performance of all
its obligations hereunder; and further provided that a successor in interest by
merger, by operation of law, assignment, purchase of substantially all its
assets or otherwise by purchase of all or substantially all the hardware service
business of a Party, may acquire its rights and obligations hereunder.  Any
prohibited assignment shall be null and void.

11.4

Notices.  All notices, demands and other communications to be given or delivered
under or by reason of the provisions of this Agreement will be in writing and
will be deemed to have been given when personally delivered or mailed by first
class mail, return receipt requested, or when receipt is acknowledged, if sent
by overnight courier, facsimile or other electronic transmission device.
Notices, demands and communications to Representative and Pitney Bowes will,
unless another address is specified in writing, be sent to the address indicated
below:

Notices to Representative:


with a copy (which shall not constitute notice) to:

The Standard Register Company

The Standard Register Company

600 Albany Street

Dayton, OH 45405

600 Albany Street

Dayton, OH 45405

  

Attention: Craig Brown,

Chief Financial Officer

Facsimile: 937-221-1205

Attention: Kathryn A. Lamme, Esq.,

General Counsel

Facsimile: 937-221-3431

    

Harvey Jay Cohen, Esq.

Dinsmore & Shohl

1900 Chemed Center

255 East Fifth Street

Cincinnati, Ohio 45202

Facsimile: 513-977-8141

  

Notices to Pitney Bowes:

with a copy (which shall not constitute notice) to:

  

Pitney Bowes Inc.

MSC 65-05

One Elmcroft Road

Stamford, CT 06926

Pitney Bowes Inc.

MSC 64-01

One Elmcroft Road

Stamford, CT 06926

  

Attention: Chief Operating Officer

Facsimile: (203) 351-6876

Attention: Deputy General Counsel
Facsimile: (203) 351-7756

  

11.5

Entire Agreement.  Subject to Section 1.2, this Agreement, including the
Exhibits hereto which are incorporated herein, constitutes the entire agreement
of the parties with respect to the specific subject matter hereof and supersedes
all proposals, oral or written, and all negotiations, conversations, discussions
or previous sales distribution agreements heretofore between the parties.

11.6

Amendment.  This Agreement may not be modified, amended, rescinded, canceled or
waived, in whole or in part, except by written amendment signed by both parties
hereto.

11.7

Severability.  If any provision of this Agreement is found unenforceable under
any the laws or regulations applicable thereto, such provision terms shall be
deemed stricken from this Agreement, but such invalidity or unenforceability
shall not invalidate any of the other provisions of this Agreement.

11.8

Counterparts.  This Agreement may be executed in two or more counterparts, and
each such counterpart shall be deemed an original hereof.

11.9

Waiver.  No failure by either party to take any action or assert any right:
hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right.









--------------------------------------------------------------------------------









IN WITNESS WHEREOF Pitney Bowes and Representative have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

PITNEY BOWES INC.

THE STANDARD REGISTER COMPANY






By:






By:






     

Mark Davis

Craig Brown

Vice President, Customer Service

Senior Vice President, Treasurer &

 

Chief Financial Officer















--------------------------------------------------------------------------------









Exhibit A

Service Level Agreement




1.

SERVICE RESPONSE

Pitney Bowes will respond by phone to requests for service within (2) business
hours or less from receipt of a Service request when such request occurs during
Pitney Bowes normal business hours.  Pitney Bowes business hours are 8:00 A.M.
through 5:00 P.M., Monday through Friday, excluding Pitney Bowes observed
holidays.  Pitney Bowes will respond to requests for on-site Services as defined
below:




The following on-site response time targets are based upon the nearest Field
Engineers base point.




Zone 1 – Within 50 miles

                Targeted response time is 4 business hours




Zone 2 – 51 to 100 miles

                Targeted response time is 8 business hours




Zone 3 – 101 to 150 miles

                Targeted response time is 12 business hours




Zone 4 – Beyond 150 miles

                Response Time is based upon Field Engineer availability




2.

CUSTOMER CALL SUPPORT

Pitney Bowes will provide customers a toll free phone number in order to place
service call requests.  The toll free number will be available from 8:00 a.m.
through 8:00 p.m. (EST), Monday through Friday, excluding Pitney Bowes observed
holidays.  Customers will also have the option of placing service requests via
the worldwide web.  Service call placement links at www.stdreg.com and
www.pb.com will be maintained in order to provide customers convenience in call
placement.  After hour service requests placed via a website will be processed
the morning of the next business day. Calls may also be placed through an email
to dispatch@stdreg.com.




3.

EXTENDED SERVICE GUARANTEED AVAILABILITY

Pitney Bowes business hours are 8:00 A.M. through 5:00 P.M., Monday through
Friday, excluding Pitney Bowes observed holidays.  Customer service requirements
outside our business hours, based upon availability of resources, can be
accommodated through the following service options.




Dial:

1-800-333-7782

Enter:

7 digit after-hours code

Provide

Serial # of equipment

Problem with equipment

Contact name

Contact phone #

Available hours to be serviced

4.

RESELLER RESPONSE TIMES:  NOTWITHSTANDING THE SERVICE LEVELS SET FORTH IN
PARAGRAPH 1 ABOVE, THE RESPONSE TIMES FOR THE CONTRACTS LISTED BELOW WILL BE AS
FOLLOWS:

CUSTOMER

Phone Response

(hours)

Enhanced On-Site

Response

(hours)

Fix (hrs)

AIS

1

no

 

Arista

4

no

 

Boise

4

no

 

Bottomline

1

no

 

ComDoc

1

4

 

Computer

   

Plus

1

no

      

Datamax KC

1

4

 

GBC

1

no

 

Govenor

   

Computer

   

Products

1

no

 

ISP

1

no

 

I-Tech

1

no

 

Kaulkin

1

no

 

Key

   

Communications

1

4

 

Kyocera

1

no

 

Lexmark

1

no

 

Lowe’s

1

on-site

 

Lowry

1

no

 

Midcom

2

no

 

Nipson

1

4

 

NSC

1

no

 

Printronix

1

no

 

RCM Data

1

no

 

Standard-

   

Register -

   

Plants and

   

Stanfast

0.5

2

2

Strategic

   

Solutions

1

no

 

Tally

1

no

 

Taneum

4

no

 

Individual contracts not specifically listed above have the service levels set
forth in Section 3.19 of the Disclosure Schedule.









--------------------------------------------------------------------------------









Exhibit B




Employee Commission Policy




Six percent commission on initial hardware service sales.  









--------------------------------------------------------------------------------









Exhibit C




Representative Software












--------------------------------------------------------------------------------









EXHIBIT G




Form of Transitional Services Agreement















--------------------------------------------------------------------------------









TRANSITIONAL SERVICES AGREEMENT




This Transitional Services Agreement (this “Services Agreement”) is made and
entered into as of December 31, 2004 between Pitney Bowes Inc., a Delaware
corporation (“Buyer”), and The Standard Register Company, an Ohio corporation
(“Seller”), pursuant to the terms of that certain Asset Purchase Agreement dated
as of December 13, 2004 (the “Asset Purchase Agreement”) by and between Buyer
and Seller.  All capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Asset Purchase Agreement.




WITNESSETH:




WHEREAS, pursuant to the Asset Purchase Agreement, Seller has agreed to sell to
Buyer the Purchased Assets subject to the assumption of the Assumed Liabilities;
and




WHEREAS, pursuant to Section 1.5(a)(xii) of the Asset Purchase Agreement, Seller
and Buyer have provided for this Services Agreement;




NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




1.

Provision of Services.  




(a)

Subject to the terms and conditions herein, Seller agrees to provide in a
professional and workmanlike manner to Buyer the services listed on Schedule A
hereto and set forth in this Section 1 (each a “Service” and collectively, the
“Services”).  Seller shall provide to Buyer substantially the same quality and
type of each such Service and to the same extent (or as reasonably requested by
Buyer) and on the same basis (or as reasonably requested by Buyer) as provided
immediately prior to the date hereof, including, without limitation,
substantially the same level of time responsiveness with respect to each such
Service.  Seller makes no other warranties as to the Services.




(b)

Upon request of Buyer, Seller shall provide Buyer with data relating to the
Business from Seller’s backup media or will restore such data from such backup
media for audit or disaster recovery purposes.  Seller will maintain its backup
files that include data relating to the Business for a period of three (3) years
from the end of the fiscal year of the accounting periods that are backed up.




(c)

Upon request of Buyer, Seller shall provide copies of any software manuals not
owned or possessed by Buyer as of the date hereof for any software used in
connection with the Business.




(d)

Without limiting the provisions of the Asset Purchase Agreement, with respect to
the Contracts or other Assets included in the Purchased Assets that are not
assignable or transferable either by virtue of the provisions thereof or under
applicable Legal Requirements without the Consent of some other Person and for
which such Consent is not obtained prior to Closing, Seller shall cooperate with
Buyer to obtain any such Consent not previously obtained as soon as practicable
after the Closing.




(e)

The Services shall be provided for such period (the “Term”) until the earliest
of (i) discontinuation of the Services pursuant to Section 3 of this Services
Agreement, (ii) termination of this Services Agreement pursuant to Section 4 or
(iii) nine (9) months from the Closing Date.




2.

Compensation.




(a)

In consideration for the Services, Buyer shall provide Seller compensation for
the Services on the terms and/or at the rates as set forth on Schedule B thereto
on a pass-through basis of Seller’s actual costs for providing the Services.
 Seller will provide documentation of such costs at Buyer’s request.  Seller
shall obtain Buyer’s approval prior to incurring any unusual costs or charges in
connection with Seller’s performance of the Services.




(b)

Seller will invoice Buyer, and/or Buyer will reimburse Seller, consistent with
the terms set forth on Schedule B.




3.

Discontinuation of Services.  Buyer may discontinue a particular Service or all
Services provided by Seller by sending notice of such discontinuation to Seller
not less than thirty (30) days prior to the date such Service is to be
discontinued.  Once a particular Service or all Services have been discontinued,
Seller shall not be required to resume providing such Service or Services.  The
parties contemplate that certain of the Services will be discontinued from time
to time prior to the end of the Term as Buyer transfers such Services to its own
systems.  Seller agrees to cooperate with and to provide, at Buyer’s sole cost,
reasonable assistance to Buyer in connection with the transition of the Services
to Buyer’s systems.




4.

Termination of Services Agreement.




(a)

This Services Agreement may be terminated at any time:




(i)

by an agreement in writing signed by each of the parties;




(ii)

by Buyer or Seller upon breach or default by the other.  Such termination shall
be effective twenty (20) days after receipt by the breaching party of written
notice by the non-breaching party of the breach if such breach or default is not
cured within such twenty days after such receipt, provided that with respect to
a breach or default of Buyer under Section 2, Seller may terminate this Services
Agreement if such breach or default is not cured five (5) days after Buyer’s
receipt of notice from Seller of such breach or default; or




(iii)

by Buyer or Seller if (A) a trustee or receiver is appointed for the other
party, (B) a court orders that any assets of the other party be attached, (C)
the other party makes an assignment for the benefit of creditors, or (D) a
voluntary or involuntary petition or proceeding is filed by or against the other
party under any bankruptcy, reorganization, insolvency or similar law relating
to relief of creditors or debtors.  Such termination shall be effective ten (10)
days after certified receipt by the other party of notice of such termination.




(b)

This Services Agreement shall terminate at the end of the Term, unless extended
by written agreement between the parties hereto.




In any of the foregoing cases, the parties shall be fully discharged from their
obligations hereunder (except as set forth in Sections 2, 5 and 6 of this
Services Agreement).




5.

Confidentiality.  Buyers and Seller each acknowledge that in connection with the
provision or receipt of Services, each party will have access to highly
confidential information about the other party which, if exploited in
contravention of this provision, would seriously, adversely and irrevocably
affect the business of the other party.  Consequently, each party agrees that
during the Term and for a period of five (5) years following the termination or
expiration pursuant to Section 4 of this Services Agreement, it shall maintain
the confidentiality of all information about the business, operations and
financial condition of the other party that it has access to by virtue of the
provision or receipt of Services, and it shall not use any such information for
any purpose, except as is strictly necessary to comply with the terms of this
Services Agreement.  Each party further agrees that during the Term and for a
period of five (5) years following the termination or expiration pursuant to
Section 4 of this Services Agreement, it shall not, nor shall any of its
Affiliates or employees, use in any manner any of the confidential information
to which it or any of its Affiliates or employees have access by virtue of
providing or receiving the Services, except where such information (i) is now,
or hereafter becomes, through no act or failure to act on the part of the
receiving party in breach of this Services Agreement, generally known or
available; (ii) is known by the receiving party at the time of receiving such
information, provided the receiving party can demonstrate such knowledge by
dated written records; (iii) is hereafter furnished to the receiving party by a
third party who is not bound by an obligation of confidentiality to the
disclosing party with respect to such information; (iv) is independently
developed by or on behalf of the receiving party without any breach of this
Services Agreement by dated written records; (v) is the subject of a written
permission to disclose provided by the disclosing party; (vi) is necessary or
appropriate in making any filing or obtaining any consent or approval required
for the consummation of the transactions contemplated hereby, or (vii) is
required to be furnished or disclosed to a Governmental Body or by Legal
Requirements.  If a party is compelled by a requirement of a Government Body or
by Legal Requirements (including, without limitation, by subpoena or court
order, but not pursuant to routine filing requirements) or discovery to disclose
any confidential information, such party will promptly notify the other party in
writing prior to making any disclosure to provide the other party a reasonable
opportunity to either waive any objection to such disclosure or request a remedy
from the appropriate authority, and the parties will reasonably cooperate in
efforts to obtain such a remedy. If the notified party waives its objections or
is unsuccessful in its request or fails to make such a request, the party
required to disclose confidential information will furnish only that portion of
such confidential information that is legally required.




6.

Indemnification.




(a)

Seller shall indemnify and hold Buyer harmless against all Losses resulting from
or arising out of (i) the gross negligence or willful misconduct of Seller or
the failure of Seller to comply with any applicable Legal Requirements in
connection with the provision of the Services, (ii) any claim asserted by a
third-party arising out of breach by Seller of the provisions of this Services
Agreement, or (iii) any audit by a Governmental Body resulting from or arising
out of Seller’s failure to provide any Tax or billing documents required to be
provided pursuant to Schedule A or any Tax claims resulting from or arising out
of the gross negligence or willful misconduct of Seller relating to Tax
exemption status, Tax rate selection and Tax location codes, but excluding any
such Losses caused by Buyer (including the failure to pay taxes) or resulting
from or arising out of the gross negligence or willful misconduct of Buyer.




(b)

Buyer shall indemnify and hold Seller harmless against all Losses resulting from
or arising out (i) the gross negligence or willful misconduct of Buyer in its
performance of its obligations under this Services Agreement or the failure of
Buyer to comply with any applicable Legal Requirements in connection with its
obligations under this Services Agreement, (ii) any claim asserted by a third
party arising out of any breach by Buyer of the provisions of this Services
Agreement, or (iii) any audit of Buyer by a Governmental Body caused by Buyer
(including the failure to pay taxes) or resulting from or arising out of the
gross negligence or willful misconduct of Buyer.




(c)

Any claims for indemnification hereunder by a party hereto shall be made in
accordance with the provisions of Section 9.3 of the Asset Purchase Agreement.




(d)

In no event shall either party, any of their affiliates or any of their
directors, officers or employees be liable under any theory of tort, contract,
strict liability or other legal or equitable theory for any consequential,
indirect, or punitive damages each of which is hereby excluded by agreement of
the parties regardless of whether or not either party or any other such entity
has been advised of the possibility of such damages; provided the foregoing
exclusion shall not apply to any damages incurred by either party as a result of
the gross negligence or willful misconduct of the other party or its affiliates.




7.

Software Licenses.  Within thirty (30) days after date of this Services
Agreement, Buyer shall obtain licenses to use any software on the computers
included in the Purchased Assets from the applicable software providers to the
extent such licenses are required under the terms of the licenses of such
software to Seller.




8.

Disputes.  It is the intent of the parties that all Disputes arising under this
Services Agreement be resolved expeditiously, amicably, and at the level within
each party’s organization that is most knowledgeable about the disputed issue.
 The parties understand and agree that the procedures outlined below are not
intended to supplant the routine handling of inquiries and complaints through
informal contact with customer service representatives and other designated
personnel of the parties.  For purposes of the procedures set forth in this
section, a “Dispute” shall mean any action, dispute, claim or controversy of any
kind, whether in contract or tort, statutory or common law, legal or equitable,
now existing or hereafter arising under or in connection with, or in any way
pertaining to this Services Agreement between Buyer and Seller, including
without limitation, any dispute between Buyer and Seller over the amount of
compensation to be provided to Seller pursuant to Section 2.  The steps for
Dispute Resolution are set forth below:




(a)

The complaining party’s representative will notify the other party’s
representative in writing of the Dispute, and the non-complaining party will
exercise good faith efforts to resolve the matter as expeditiously as possible.




(b)

In the event that such matter remains unresolved five (5) business days after
the delivery of the complaining party’s written notice, a senior representative
of each party shall meet or participate in a telephone conference call within
five (5) business days of a request for such a meeting or conference call by
either party to resolve such matter.




(c)

In the event that the meeting or conference call specified in Section 7(b) above
does not resolve such matter, the President, Chief Operating Officer or Senior
Vice President of each party shall meet or participate in a telephone conference
call within five (5) business days of the request for such a meeting or
conference call by either party to discuss a mutually satisfactory resolution of
such matter.




(d)

The parties agree that no written or oral statements of position or offers of
settlement made in the course of the dispute resolution process described above
will be offered into evidence for any purpose in any litigation between the
parties, nor will any such written or oral statements or offers of settlement be
used in any other manner against either party in any such litigation.  No such
written or oral statements or offers of settlement shall constitute an admission
or waiver of rights by either party in connection with any such litigation.  At
the request of either party, any such written statements or offers of
settlement, and all copies thereof, shall be promptly returned to the party
providing the same.




9.

Amendment and Waiver.  This Services Agreement may not be amended or modified or
any right or remedy herein waived except by a writing signed by a duly
authorized representative of each of the parties.




10.

Reservation of Rights.  No failure by either party to insist upon strict
compliance by the other party with any of the terms, provisions, or conditions
of this Services Agreement in any instance shall be construed as a waiver or
relinquishment by any party of another party’s right to insist upon strict
compliance therewith in the future.




11.

Assignment.  This Services Agreement and the obligations of the parties
hereunder may not be assigned or transferred by either party without the prior
written consent of the other party.




12.

Binding Effect.  This Services Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors, legal
representatives and permitted assigns.  No person or entity other than the
parties hereto and their respective successors, legal representatives and
permitted assigns is or shall be entitled to bring any action to enforce any
provisions of this Services Agreement against any of the parties hereto.




13.

Notices.   All notices, consents, waivers and deliveries (“Notices”) under this
Services Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (against receipt), (ii) sent by telecopier (with
written confirmation of receipt), (iii) when received by the addressee, if sent
by a nationally recognized overnight delivery service (with proof of reception),
or (iv) five (5) days after being sent registered or certified mail, return
receipt requested, in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may hereafter designate by similar Notice to the other parties):




(a)

If to Seller:

The Standard Register Company
600 Albany Street
Dayton, Ohio  45405

Attention: Craig Brown, Chief Financial Officer

Telecopier No.:  (937) 221-1205

with a copy to:

The Standard Register Company
600 Albany Street
Dayton, Ohio  45405

Attention: Kathryn A. Lamme, General Counsel

Telecopier No.:  (937) 221-3431

with a copy to:

Dinsmore & Shohl LLP

255 East Fifth Street, Suite 1900

Cincinnati, Ohio 45202

Attention: Harvey Cohen, Esq.

Telecopier No.: (513) 977-8141

(b)

If to Buyer:

Pitney Bowes Inc.
MSC 65-05
One Elmcroft Road
Stamford, Connecticut  06926
Telecopier No.:  (203) 351-6876
Attention:  Chief Operating Officer

with a copy to:

Pitney Bowes Inc.
MSC 64-01
One Elmcroft Road
Stamford, Connecticut  06926
Telecopier No.:  (203) 351-7756
Attention:  Deputy General Counsel

with a copy to:

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention: Ronald Papa, Esq.

Telecopier No.: (212) 969-2900




or to such other address as the person to whom notice is to be given may have
previously furnished to the other in writing in the manner set forth above.




14.

Further Assurances.  Each party hereto agrees to take any and all actions,
including the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Services Agreement.




15.

Controlling Agreement.  This Services Agreement, the Asset Purchase Agreement
and the other Ancillary Agreements are intended to be mutually explanatory of
one another and shall, to the extent possible, be interpreted as a whole.  This
Services Agreement is delivered pursuant to the Asset Purchase Agreement and is
subject to the conditions, representations, warranties and covenants provided
therein, and if and to the extent the provisions of this Services Agreement and
the Asset Purchase Agreement are inconsistent, the provisions of the Asset
Purchase Agreement shall be controlling.  If and to the extent the provisions of
this Services Agreement and the Real Property License are inconsistent, the
provisions of this Services Agreement shall be controlling.




16.

Governing Law.  This Services Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without regard to
conflict of laws principles.




17.

Counterparts.  This Services Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute the same agreement.









--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Services Agreement to be
executed as of the date first set forth above.










PITNEY BOWES INC.







By:________________________

Mark Davis

Vice President, Customer Service







THE STANDARD REGISTER COMPANY







By:________________________

Craig Brown

Senior Vice President, Treasurer &

Chief Financial Officer












--------------------------------------------------------------------------------



SCHEDULE A




SERVICES






--------------------------------------------------------------------------------









SCHEDULE B




COMPENSATION












--------------------------------------------------------------------------------



EXHIBIT H




Form of Real Property License




This exhibit has been excluded, but will be provided upon request.



--------------------------------------------------------------------------------









EXHIBIT I




Form of Certificate of Officer of Buyer




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









EXHIBIT J




Opinion of Buyer’s Counsel




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









EXHIBIT K




Seller Financial Statements




This exhibit has been excluded, but will be provided upon request.









--------------------------------------------------------------------------------









SCHEDULE I




Seller’s Account

Bank:

Key Bank, Cleveland, Ohio

ABA Number:

041001039

Account Number:

860000074

Account Name:

The Standard Register Co.









--------------------------------------------------------------------------------









SCHEDULE II

Accounting Procedures

Standard Register Company - Services Business Unit

Summary of Significant Accounting Policies

2004







1.

Inventory

1.1.

Standard cost valuation:  

·

Inventories are valued using a standard cost which includes the vendor cost of
the product plus the estimated inbound freight cost.  The standard for any
particular part is updated if inventory management personnel note a significant
change in the vendor cost versus the standard.  The organization’s practice is
to do a comprehensive update of standards on a periodic basis.  The last such
comprehensive update was performed in October 2003.  

1.2.

Obsolescence reserves:  

·

Inventory values are presented on the balance sheet net of obsolescence
reserves.  

·

Estimated obsolescence requirements are determined primarily through the
evaluation of the last 12 months’ consumption of each part number (SKU).   Each
SKU is evaluated and a reserve is established based on the following policy
application:

Þ

If there has been zero consumption in the past 12 months, the entire on-hand
cost of that SKU is reserved (100%),

Þ

If on-hand quantities are > 12 months’ consumption, than 50% of that “excess”
quantity is reserved,

Þ

If the on-hand quantities are < 12 months’ consumption, than no reserve is
required.

Þ

For a newly established part (created in the product master within the last 12
months), the above rules are NOT applied.  Instead, a flat 10% reserve is
applied.  A part may be established in the system several months prior to the
introduction of a new product line and the organization believes that the
consumption history is not sufficient to establish a baseline to predict future
consumption.

·

Repairable parts (such as circuit boards) are included in the obsolescence
evaluation.  Although these items are not technically “consumed” in the course
of business, we can evaluate their usage patterns by tracking how many times a
particular SKU is “swapped” during the last twelve months.  The volume of these
swap transactions is treated the same as consumption for purposes of the
obsolescence evaluation.

1.3.

Physical confirmation:

·

The organization performs a count of all inventory locations on an annual basis.
 In 2004, this count was performed on August 20, corresponding with the end of
the August fiscal month.  The count performed in August revealed inventory
shrinkage versus the perpetual records of $18,340, or < 0.5% of the net value of
the inventory.

·

In the Reynolds & Reynolds mainstock location, parts designated as type D are
not physically counted.   These are parts with a standard cost less than $5.00.
 These parts were counted in July 2003 when the inventory was first transferred
to R&R from its previous warehouse location at an SR facility in Memphis.  These
parts are on the balance sheet at a value of $168K as of October 2004.

1.4.

Repairable parts

·

Some high-value inventory items are repairable (circuit boards, etc).  In these
instances when the part is pulled from inventory and placed into the customer
equipment, the FE retains the “bad” unit.  The FE can then return the bad unit
to R&R where it is subsequently repaired and placed back into available
inventory.  During this entire cycle, the part passes through several defined
phases presented in the AST system as being in one of several “bins”:

Þ

“Good” bin:  Available for use.  The part is carried on the books at its full
standard cost value.

Þ

“Bad” bin:  Unrepaired and still physically located in the field with an FE.
 The part is considered to be of zero value at this point and is therefore not
represented on the balance sheet.

Þ

“WIP” bin:  Unrepaired but physically received at R&R and placed in queue to be
repaired.  The part is re-established on the balance sheet at its standard cost
minus the cost to repair it ($120).  This is sometimes referred to as the “core
cost”.

1.5.

Inventory purchasing

·

The Materials Control Supervisor places purchase orders with our vendors to
order parts as needed.

Þ

For items received into mainstock, the personnel at R&R record the receipt of
the part into the perpetual records (AST).

Þ

For items shipped from the vendor direct to an FE, the Materials Control
Supervisor records the receipt into the perpetual records when he gets
confirmation of shipment from the vendor.

1.6.

Inventory consumption

·

Field engineers (FE) consume inventory in the course of repairing customer
equipment.  When parts are consumed, the FE records the consumption on the work
order for that customer event.  When the work order is closed and the FE synchs
with AST, the part quantity is decremented.  Work orders are completed
regardless of whether the event is under service agreement, time and materials
or preventative maintenance.

2.

Deferred service contract liability

2.1.

Most service is performed under a multi-period contract with the customer.  The
 majority of contracts span <=12 months of future service and are billed to the
customer prior to the start of the coverage period.  Since the initial bill is
for the entire period of coverage, SRC immediately generates an AR/Cash asset
for which the revenue has not yet been earned.  Therefore, during the duration
of that contract, a portion of the contract’s total value should be carried in
the deferred service contract liability account and amortized on a monthly
basis.  In total, the unearned revenue account balance should represent the sum
of the revenue value of all service still owed to all customers under contract.
 This is expressed by the following equation at the individual contract level:

1.2.

Since the preponderance of the contracts are for coverage periods of 12 months
or less, and the contracts are cancelable at customer’s discretion, the
liability is classified as current for balance sheet presentation.




End date of prepaid term (minus) End

date of current fiscal month [ie, prepaid

Total amount of

Deferred service




day remaining





X



   prepayment

     =

contract liability

Total length of prepayment period in days




2.3.

Each contract is setup in AST with sufficient data elements to establish and
ratably amortize the liability for each contract.  As a new contract is
invoiced, AST increases (credits) the liability and debits Accounts Receivable.
 Subsequent to the invoicing of the contract, AST uses the contract terms to
calculate appropriate amortization of each contract each month and passes that
amortization to the ledger in the form of a credit to revenue and a debit
(reduction) to the liability.

3.

Revenue Recognition – contracts, T&M, I&W, internal

3.1.

Contract revenue is recognized on the income statement ratably each month to
correspond with the proportional fulfillment of the service obligation.  The
amount to amortize is calculated by the AST system (see 2.3 above) and passed to
the ledger as an entry to debit the deferred service contract liability and
credit revenue.

3.2.

Time and material revenue is recognized as it is earned.  When an FE finishes a
T&M event, he closes the work order in AST.  The work order contains information
necessary to bill the customer, including travel hours, hours on-site, parts
consumed and travel miles.  T&M customer invoices are generated daily and work
orders typically are invoiced the next business day after they are closed.  

3.3.

Hardware installation & warranty services are provided by the organization on
behalf of the customers of the Document Systems business unit of SR.  In
exchange for these services, the Service business unit recognizes revenue from
the end customer.

3.4.

Internal Service:  FE’s in the Service business unit currently provide hardware
service (break-fix and PM) on various printers throughout the Standard Register
production network.   In return for these activities, the Service BU charges the
production BU a rate less than what was previously paid to external service
providers.  This activity is reported as a cost credit for the Services BU.  In
some cases the arrangement is on a T&M/workorder basis and in others it is on a
contract rate basis for individual pieces of equipment.

4.

Accounts receivable, reserve for doubtful accounts and cancellation policy

4.1.

Trade accounts receivable detail is maintained in the PeopleSoft A/R module.

4.2.

Receivables are increased as customers are billed and decreased with cash
applications, cancellations and writeoffs.

4.3.

Receivables are aged from the date of the first invoice for that transaction.

4.4.

Certain 3rd party customers (approx. 12) desire to receive their invoice in a
format that is not currently supported by the Business primary billing system
(AST).  In order to accommodate the customer request, we generate their invoices
from another Standard Register billing application.  The revenue is recorded to
the service P&L, but the open account receivable.

4.5.

At the end of each month, some work orders closed during the month will not be
invoiced to the customer until the subsequent period.  Therefore, these work
orders represent revenue that is earned and realizable, but not yet recognized.
 Service accounting personnel gather this work order information and record an
accrued revenue journal entry in a separate miscellaneous accounts receivable,
to be reversed in the following month.  These accruals are generally not
material, averaging $57K for the months of January-October 2004.

4.6.

Reserves for uncollectible accounts are recorded based on percentages applied to
the A/R aging categories.  The percentages used are maintained consistently
across periods, subject to infrequent review by management if there are
significant shifts in collection experience.  Progressively higher reserve
requirements are applied as accounts age.  Known, material, high-risk individual
outlier items within aging categories may have additional or lesser reserves
applied based on the surrounding circumstances.  Credits are removed from the
aging totals prior to the application of reserve percentages.

4.7.

Software service agreements sold by the Document Systems business unit of SR are
invoiced and collected via the Service ledger as a matter of convenience.  The
revenue is transferred to the Document Systems ledger each month via a manual
journal entry.  The dollar value of open receivables at the date of the
reference balance sheet and the closing balance sheet will be deducted from the
Service accounts receivable totals.  This amount is determined by totaling the
open accounts receivable for the contracts containing software service
agreements.

4.8.

Cancellations:  The business practice is to cancel service agreements at either
the discretion of the customer or at SR discretion in the event of non payment.
 Collection practices follow this sequence:

·

A list of accounts aged 60 days is sent to the renewal department for review and
follow-up.

·

At 90 days a list of accounts > $1,000 is sent to the renewal department.

·

At 120 days, the contract is placed on service hold.

·

Throughout these timelines, normal SR collection processes are observed, namely:

Þ

Statements are sent at the first of each month

Þ

Dunning letters @ 30 days intervals

Þ

Manual follow-up by collection correspondents as needed

·

At any point during this process, the customer may request a cancellation via
the renewal department or the collection department.

·

When contracts are cancelled prior to the collection of the invoice, the open
receivable, unamortized deferred service liability and any recognized revenue
are reversed in full.

·

When contracts are cancelled subsequent to payment, a pro rata portion of the
contract is refunded to the customer.

·

If the customer requests cancellation but there have been service calls provided
under the contract, the cancellation is not granted.  The customer is required
to either pay the contract amount or to convert to a T&M relationship and pay
for the incurred service calls at normal hourly rates.

5.

Financial reporting – Monthly closing & account reconciliations

5.1.

At the end of each fiscal month, an accounting close and financial reporting
process is executed.  Standard cutoffs of each significant subsystem are
applied.  All sources of routine events and transactions are identified and
captured.

5.2.

A comprehensive list of closing duties is maintained and identifies which staff
person is responsible for each task.  These duties are marked off each month as
they are completed.

5.3.

Individuals responsible for executing the financial close have adequate training
and knowledge to perform their duties.

5.4.

Journal entries are reviewed by accounting management prior to closing.

5.5.

Financial statements are prepared and reviewed for accuracy each month by SR
corporate accounting.

5.6.

All balance sheet accounts are reconciled monthly and reviewed by management.
 At the end of each fiscal quarter, the reconciliations are submitted to SR’s
external auditors for review.

5.7.

The Service business unit is commingled with the Supplies business unit within
the PeopleSoft ledger.  SR is able to extract Service-only financial information
via use of department/cost center distinctions and balance sheet reconciliation
specific information.

6.

Non-recurring adjustments recap

6.1.

In 2003, new individuals assumed the financial management positions within the
Service business unit.  Extensive review and cleanup of the balance sheet was
performed through the balance of the year, resulting in a number of
non-recurring adjustments.  These adjustments have been consistently disclosed
on financial summaries provided to the buyer.  In addition to the disclosure of
the items, historical income statements provided to the buyer have been
normalized to remove the effect of these entries.  A recap of these adjustments
follows:

Þ

Deferred service contract liability was increased by $1.884MM in December 2003.
 This adjustment was required to reconcile the general ledger to the supporting
contract detail and is deemed attributable to periods prior to 2003.

Þ

Parts inventory was reduced by $727K in 2003 to correct an error in the
reconciliation that dated to 2001.

Þ

Reserve for parts obsolescence was increased by $3.7MM in 2003 to reflect the
first time application of the revised obsolescence policy stated above (section
1.2), as well as to correct for errors in the prior report used to estimate the
reserve.

Þ

Parts inventory was reduced by $292K in March 2004 as a result of the
implementation of a new accounting method for recording the swap and repair
cycle of repairable parts (circuit boards and other).

7.

Depreciation

7.1.

The Service BU adheres to the capital asset policies established by the
Corporate SR accounting function.  Key components include:

Þ

Items with a useful life > 1 year and cost > $1,000 are considered to be capital
expenditures.

Þ

Capital items are loaded into the asset management subsystem with data elements
including but not limited to the item’s cost, acquisition date and estimated
useful life.

Þ

Depreciation for book purposes is performed on a straight-line basis, with the
half-year convention followed in the first and final year.

8.

Accrued Miscellaneous Expenses

8.1.

At the end of any fiscal period, the business unit has incurred liabilities for
which SR has not yet received an invoice from the vendor.  A standard unentered
liability review is performed by an SR accountant to identify, value and record
the liability on the ledger.  This accrual generates the balance in the account
identified in the purchase agreement as “accrued miscellaneous expenses”.

9.

Software service agreement liability

9.1.

A separate SR organization (Document Systems, “DS”) is in the business of
selling hardware and internally developed software.  They also sell software
service agreements, most of which are renewable annually.  These agreements are
maintained and invoiced from the Services AST system, commingled with the
hardware service agreements.  As a result, the amortized revenue initially
accrues to the Services business unit and is subsequently transferred to the DS
unit via a manual journal entry.  This transfer of revenue is reflected in the
historical income statements that have been provided to the buyer.

9.2.

In addition to the transfer of the revenue to the DS unit, the Service balance
sheet needs to be adjusted each period to remove the software service agreement
values from the deferred service contract liability and from trade accounts
receivable.  These adjustments were identified and applied to the October
reference balance sheet and will be determined and applied to the closing
balance sheet as well.












--------------------------------------------------------------------------------









SCHEDULE III

Seller’s Brokers’ Fees




None.









--------------------------------------------------------------------------------









SCHEDULE IV

Buyer’s Brokers’ Fees




None.












--------------------------------------------------------------------------------









SCHEDULE V

Reference Balance Sheet









--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

ARTICLE I SALE AND PURCHASE OF ASSETS; CLOSING




1.1

Certain Terms.




1.2

Sale and Purchase of Purchased Assets; Assumption of Certain Liabilities.




1.3

Payment of Purchase Price.




1.4

The Closing.




1.5

Closing Deliveries.




ARTICLE II PURCHASE PRICE ADJUSTMENT, ESCROW and related matters




2.1

Net Working Capital and Accounts Receivable Adjustments.




2.2

Purchase Price Allocation.




2.3

Escrow.




ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER




3.1

Organization, Good Standing and Qualification.




3.2

Right to Purchase Price.




3.3

Subsidiaries.




3.4

Authorization; Enforceability.




3.5

No Conflict.




3.6

Governmental Authorities; Consents.




3.7

Legal Compliance.




3.8

Licenses, Permits, Orders and Authorizations.




3.9

Litigation.




3.10

Financial Statements; Books and Records.




3.11

Title to Assets.




3.12

Absence of Certain Changes or Events.




3.13

Undisclosed Liabilities.




3.14

Intellectual Property.




3.15

Intentionally Omitted




3.16

Tangible and Intangible Assets.




3.17

Sufficiency of Assets.




3.18

Guarantees.




3.19

Customers.




3.20

Suppliers.




3.21

Intentionally Omitted




3.22

Affiliated Transactions.




3.23

Product Liability.




3.24

Contracts.




3.25

Employee Benefits Plans; ERISA.




3.26

Environmental Matters.




3.27

Tax Returns and Payments.




3.28

Insurance.




3.29

Employees; Labor Agreements and Actions.




3.30

Certain Payments.




3.31

Brokers’ Fees.




3.32

Full Disclosure.




ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER




4.1

Organization and Good Standing.




4.2

Authorization; Enforceability.




4.3

No Conflict.




4.4

Governmental Authorities; Consents.




4.5

Certain Proceedings.




4.6

Brokers’ Fees.




ARTICLE V COVENANTS




5.1

Access and Investigation.




5.2

Operation of the Business by Seller.




5.3

Tax Matters.




5.4

Efforts to Consummate.




5.5

Notification.




5.6

Employment Matters.




5.7

Bulk Sales Laws.




5.8

No Negotiation.




5.9

Payment of Brokers’ Fees.




5.10

Non-Competition; Non-Solicitation.




5.11

Confidential Information.




5.12

Acknowledgment.




5.13

Refunds.




5.14

Seller Mail.




5.15

Insurance.




5.16

Assignment.




5.17

Use of Excluded Intellectual Property.




5.18

Service Customers.




ARTICLE VI CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE




6.1

Accuracy of Representations.




6.2

Seller’s Performance.




6.3

Consents; Estoppels.




6.4

No Proceedings.




6.5

No Material Adverse Change.




6.6

Release of Encumbrances.




6.7

FIRPTA Certificate.




6.8

Ancillary Agreements and Closing Deliveries.




ARTICLE VII CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE




7.1

Accuracy of Representations.




7.2

Buyer’s Performance.




7.3

No Proceedings.




7.4

Ancillary Agreements and Closing Deliveries.




ARTICLE VIII TERMINATION




8.1

Termination Events.




8.2

Effect of Termination.




8.3

Election Not to Terminate.




ARTICLE IX INDEMNIFICATION; REMEDIES




9.1

Survival of Representations and Warranties.




9.2

Indemnification.




9.3

Defense of Claims.




9.4

Escrow Deposit.




9.5

Exclusive Remedy.




ARTICLE X DEFINITIONS




10.1

Certain Definitions.




ARTICLE XI MISCELLANEOUS




11.1

Expenses.




11.2

Press Releases and Public Announcements.




11.3

No Third-Party Beneficiaries.




11.4

Notices.




11.5

Consent to Jurisdiction.




11.6

Further Assurances.




11.7

Amendments and Waivers.




11.8

Entire Agreement.




11.9

Assignments, Successors and No Third-Party Rights.




11.10

Severability.




11.11

Headings; Construction.




11.12

Governing Law.




11.13

Counterparts; Facsimile.




11.14

Knowledge and/or Awareness.




Disclosure Schedule

Exhibit A:

Form of Bill of Sale

Exhibit B:

Form of Assignment and Assumption Agreement

Exhibit C:

Form of Assignment of Intellectual Property

Exhibit D:

Form of Certificate of Officer of Seller

Exhibit E:

Form of Opinion of Seller’s Counsel

Exhibit F:

Form of Sales Representative and Subcontract/Reseller Agreement

Exhibit G:

Form of Transitional Services Agreement

Exhibit H:

Form of Real Property License

Exhibit I:

Form of Certificate of Officer of Buyer

Exhibit J:

Form of Opinion of Buyer’s Counsel

Exhibit K:

Seller Financial Statements




Schedule I:

Seller’s Account

Schedule II:

Accounting Procedures

Schedule III:

Seller’s Brokers’ Fees

Schedule IV:

Buyer’s Brokers’ Fees

Schedule V:

Reference Balance Sheet



i





